


Exhibit 10.1






SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


among


NISOURCE FINANCE CORP.,
as Borrower,


NISOURCE INC.,
as Guarantor,


THE LENDERS PARTY HERETO,


CREDIT SUISSE SECURITIES(USA) LLC
as Syndication Agent,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIBANK, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents


BARCLAYS BANK PLC,
as Administrative Agent,


____________________


BARCLAYS BANK PLC
CREDIT SUISSE SECURITIES(USA) LLC
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
CITIGROUP GLOBAL MARKETS, INC.
and
J.P. MORGAN SECURITIES LLC
Joint Lead Arrangers and Joint Bookrunners


____________________


Dated as of September 30, 2013






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE I DEFINITIONS    1
SECTION 1.01. DEFINED TERMS.    1
SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS.    18
SECTION 1.03. TERMS GENERALLY.    18
SECTION 1.04. ACCOUNTING TERMS; GAAP.    19
SECTION 1.05. AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT.    19
ARTICLE II THE CREDITS    20
SECTION 2.01. COMMITMENTS.    20
SECTION 2.02. REVOLVING LOANS AND REVOLVING BORROWINGS; REQUESTS FOR
BORROWINGS.    21
SECTION 2.03. SWINGLINE LOANS.    22
SECTION 2.04. LETTERS OF CREDIT    24
SECTION 2.05. FUNDING OF BORROWINGS.    27
SECTION 2.06. INTEREST ELECTIONS.    28
SECTION 2.07. MANDATORY TERMINATION OR REDUCTION OF COMMITMENTS.    29
SECTION 2.08. MANDATORY PREPAYMENTS.    29
SECTION 2.09. OPTIONAL REDUCTION OF COMMITMENTS.    29
SECTION 2.10. REPAYMENT OF LOANS; EVIDENCE OF DEBT.    30
SECTION 2.11. OPTIONAL PREPAYMENT OF LOANS.    31
SECTION 2.12. FEES.    31
SECTION 2.13. INTEREST.    32
SECTION 2.14. ALTERNATE RATE OF INTEREST.    33
SECTION 2.15. INCREASED COSTS.    34
SECTION 2.16. BREAK FUNDING PAYMENTS.    35
SECTION 2.17. TAXES.    36
SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.    37
SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.    39
SECTION 2.20. DEFAULTING LENDERS.    40
ARTICLE III CONDITIONS    42
SECTION 3.01. CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT.    42
SECTION 3.02. CONDITIONS PRECEDENT TO EACH EXTENSION OF CREDIT.    43
ARTICLE IV REPRESENTATIONS AND WARRANTIES    44
SECTION 4.01. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.    44
ARTICLE V AFFIRMATIVE COVENANTS    46
SECTION 5.01. AFFIRMATIVE COVENANTS.    46
ARTICLE VI NEGATIVE COVENANTS    49
SECTION 6.01. NEGATIVE COVENANTS.    49
ARTICLE VII FINANCIAL COVENANT    54
ARTICLE VIII EVENTS OF DEFAULT    54
SECTION 8.01. EVENTS OF DEFAULT.    54
ARTICLE IX THE ADMINISTRATIVE AGENT    58
SECTION 9.01. THE ADMINISTRATIVE AGENT.    58

1

--------------------------------------------------------------------------------




ARTICLE X GUARANTY    60
SECTION 10.01. THE GUARANTY.    60
SECTION 10.02. WAIVERS.    62
ARTICLE XI MISCELLANEOUS    63
SECTION 11.01. NOTICES.    63
SECTION 11.02. WAIVERS; AMENDMENTS.    64
SECTION 11.03. EXPENSES; INDEMNITY; DAMAGE WAIVER.    65
SECTION 11.04. SUCCESSORS AND ASSIGNS.    67
SECTION 11.05. SURVIVAL.    70
SECTION 11.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS.    70
SECTION 11.07. SEVERABILITY.    70
SECTION 11.08. RIGHT OF SETOFF.    70
SECTION 11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.    71
SECTION 11.10. WAIVER OF JURY TRIAL    72
SECTION 11.11. HEADINGS.    72
SECTION 11.12. CONFIDENTIALITY.    72
SECTION 11.13. USA PATRIOT ACT    73
SECTION 11.14. ACKNOWLEDGMENTS    73






--------------------------------------------------------------------------------




ANNEXES, EXHIBITS AND SCHEDULES
ANNEX A        Pricing Grid
EXHIBIT A        Form of Assignment and Assumption
EXHIBIT B    Form of Opinion of Schiff Hardin LLP
EXHIBIT C    Revolving Loan Borrowing Request
EXHIBIT D    Swingline Loan Borrowing Request
EXHIBIT E    Letter of Credit Extension Request
EXHIBIT F    Form of Revolving Note
EXHIBIT G    Interest Election Request
EXHIBIT H    Prepayment Notice
SCHEDULE 2.01    Lenders and Commitments
SCHEDULE 2.04    Existing Letters of Credit
SCHEDULE 6.01(e)    Existing Agreements






--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of September
30, 2013 (this “Agreement”), among NISOURCE FINANCE CORP., an Indiana
corporation, as Borrower (the “Borrower”), NISOURCE INC., a Delaware corporation
(“NiSource”), as Guarantor (the “Guarantor”), the Lead Arrangers and other
Lenders from time to time party hereto, the Co-Documentation Agents party
hereto, CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent and BARCLAYS
BANK PLC, as administrative agent for the Lenders hereunder (in such capacity,
the “Administrative Agent”).
WITNESSETH:
WHEREAS, the Borrower, the Guarantor, certain Lenders and the Administrative
Agent are parties to the Existing Credit Agreement (as defined herein) pursuant
to which, among other things, the Lenders agreed to enter, subject to the terms
and conditions set forth therein, into a revolving credit facility in an
aggregate amount of $1,500,000,000; and
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to the terms and conditions of this Agreement;
NOW, THEREFORE, the parties hereto hereby agree as follows:
Article I

DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the aggregate amount of the Commitments of all
Lenders, as in effect from time to time. As of the date hereof, the Aggregate
Commitments equal $2,000,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) 1.0% per annum plus the LIBO
Rate applicable to an Interest Period of one month on such day (or if such day
is not a Business Day, the immediately preceding Business Day), provided that,
for the avoidance of doubt, the LIBO Rate for any




--------------------------------------------------------------------------------

2

day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the one-month LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the one-month LIBO Rate,
respectively.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment; provided that, in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Revolving Loan, or Swingline Loan or with respect to the Facility Fees and the
LC Risk Participation Fee payable hereunder, as the case may be, the applicable
rate per annum determined pursuant to the Pricing Grid.
“Arrangers” means each of Barclays, Credit Suisse Securities (USA) LLC, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., Citigroup Global Markets, Inc. and J.P. Morgan
Securities LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means the president, chief financial officer or the
treasurer of the Borrower; provided that solely with respect to the submission
of a Borrowing Request or a Swingline Request, “Authorized Officer” shall also
mean the assistant treasurer or the treasury operations manager of the Borrower.
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a




--------------------------------------------------------------------------------

3

Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Barclays” means Barclays Bank PLC, a company incorporated in United Kingdom.
“Beneficiary” has the meaning set forth in Section 10.01.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means NiSource Finance Corp., an Indiana corporation.
“Borrowing” means Loans of the same Type and Class, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.02.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease” means, as to any Person, any lease of real or personal property
in respect of which the obligations of the lessee are required, in accordance
with GAAP, to be capitalized on the balance sheet of such Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation (including,
but not limited to, all common stock and preferred stock and partnership,
membership and joint venture interests in a Person), and any and all warrants,
rights or options to purchase any of the foregoing.
“Cash Account” has the meaning set forth in Section 8.01.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act, 42, U.S.C. Section 9601 et seq., as amended.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of




--------------------------------------------------------------------------------

4

the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.
“Change of Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
shall become the “beneficial owner” (as defined in Rule 13d‑3 under the
Securities Exchange Act of 1934, as amended) of more than 50% of the then
outstanding voting Capital Stock of the Guarantor, (b) Continuing Directors
shall cease to constitute at least a majority of the directors constituting the
Board of Directors of the Guarantor, (c) a consolidation or merger of the
Guarantor shall occur after which the holders of the outstanding voting Capital
Stock of the Guarantor immediately prior thereto hold less than 50% of the
outstanding voting Capital Stock of the surviving entity; (d) more than 50% of
the outstanding voting Capital Stock of the Guarantor shall be transferred to an
entity of which the Guarantor owns less than 50% of the outstanding voting
Capital Stock; (e) there shall occur a sale of all or substantially all of the
assets of the Guarantor; or (f) the Borrower, NIPSCO or Columbia shall cease to
be a Wholly-Owned Subsidiary of the Guarantor (except to the extent otherwise
permitted under clauses (i), (ii), (iii) or (iv) of Section 6.01(b)).
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, Revolving Loans or
Swingline Loans.
“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Citibank, N.A. and JPMorgan Chase Bank, N.A., in their respective capacities as
co-documentation agents for the Lenders hereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Columbia” means Columbia Energy Group, a Delaware corporation.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder and to participate in Letters of Credit issued
hereunder as set forth herein, as such commitment may be (a) reduced from time
to time or terminated pursuant to Section 2.07 or Section 2.09 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04. The initial amount of each Lender’s Commitment is
(x) the amount set forth on Schedule 2.01 opposite such




--------------------------------------------------------------------------------

5

Lender’s name; or (y) the amount set forth in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.
“Consolidated Capitalization” means the sum of (a) Consolidated Debt,
(b) consolidated common equity of the Guarantor and its Consolidated
Subsidiaries determined in accordance with GAAP, and (c) the aggregate
liquidation preference of preferred stocks (other than preferred stocks subject
to mandatory redemption or repurchase) of the Guarantor and its Consolidated
Subsidiaries upon involuntary liquidation.
“Consolidated Debt” means, at any time, the Indebtedness of the Guarantor and
its Consolidated Subsidiaries that would be classified as debt on a balance
sheet of the Guarantor determined on a consolidated basis in accordance with
GAAP.
“Consolidated Subsidiary” means, on any date, each Subsidiary of the Guarantor
the accounts of which, in accordance with GAAP, would be consolidated with those
of the Guarantor in its consolidated financial statements if such statements
were prepared as of such date.
“Contingent Guaranty” means a direct or contingent liability in respect of a
Project Financing (whether incurred by assumption, guaranty, endorsement or
otherwise) that either (a) is limited to guarantying performance of the
completion of the Project that is financed by such Project Financing or (b) is
contingent upon, or the obligation to pay or perform under which is contingent
upon, the occurrence of any event other than failure of the primary obligor to
pay upon final maturity (whether by acceleration or otherwise).
“Continuing Directors” means (a) all members of the board of directors of the
Guarantor who have held office continually since the Effective Date, and (b) all
members of the board of directors of the Guarantor who were elected as directors
after the Effective Date and whose nomination for election was approved by a
vote of at least 50% of the Continuing Directors.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means (a) this Agreement, any promissory notes executed
pursuant to Section 2.10, and any Assignment and Assumptions, (b) any
certificates, opinions and other documents required to be delivered pursuant to
Section 3.01 and (c) any




--------------------------------------------------------------------------------

6

other documents delivered by a Credit Party pursuant to or in connection with
any one or more of the foregoing.
“Credit Party” means each of the Borrower and the Guarantor; and “Credit
Parties” means the Borrower and the Guarantor, collectively.
“Creditor Party” means the Administrative Agent, any LC Bank, the Swingline
Lender or any other Lender.
“Debt for Borrowed Money” means, as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
Capital Lease obligations of such Person, and (d) all obligations of such Person
under synthetic leases, tax retention operating leases, off-balance sheet loans
or other off-balance sheet financing products that, for tax purposes, are
considered indebtedness for borrowed money of the lessee but are classified as
operating leases under GAAP.
“Debt to Capitalization Ratio” means, at any time, the ratio of Consolidated
Debt to Consolidated Capitalization.
“Default” means any event or condition that constitutes an Event of Default or
that, upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Creditor Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding set forth in Section 3.02 (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Creditor Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement set forth in Section
3.02 cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by a Creditor Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Creditor Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.




--------------------------------------------------------------------------------

7

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise the subject of the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”); or is
otherwise the subject of any Sanctions Laws and Regulations or (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.
“Dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which this Agreement has been executed and
delivered by each of the Borrower, the Guarantor, the Syndication Agent, the
Co-Documentation Agents, the initial Lenders and the Swingline Lender, the LC
Banks and the Administrative Agent.
“Environmental Laws” means any and all foreign, federal, state, local or
municipal laws (including, without limitation, common laws), rules, orders,
regulations, statutes, ordinances, codes, decrees, judgments, awards, writs,
injunctions, requirements of any Governmental Authority or other requirements of
law regulating, relating to or imposing liability or standards of conduct
concerning, pollution, waste, industrial hygiene, occupational safety or health,
the presence, transport, manufacture, generation, use, handling, treatment,
distribution, storage, disposal or release of Hazardous Materials, or protection
of human health, plant life or animal life, natural resources or the
environment, as now or at any time hereafter in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person who, for purposes of Title IV of ERISA, is a
member of the Guarantor’s controlled group, or under common control with the
Guarantor, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder.
“ERISA Event” means (a) a reportable event, within the meaning of Section 4043
of ERISA, unless the 30-day notice requirement with respect thereto has been
waived by the PBGC, (b) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) and
4041(c) of ERISA (including any such notice




--------------------------------------------------------------------------------

8

with respect to a plan amendment referred to in Section 4041(e) of ERISA),
(c) the withdrawal by the Guarantor or an ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA, (d) the failure by the Guarantor or any
ERISA Affiliate to make a payment to a Plan required under Section 302 of ERISA,
for which Section 303(k) imposes a lien for failure to make required payments,
or (e) the institution by the PBGC of proceedings to terminate a Plan, pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition which may
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, a Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the LIBO Rate.
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Loan means the reserve percentage applicable during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.
“Event of Default” has the meaning assigned to such term in Article VIII.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income or net earnings (i) by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located, (c) in case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(d)), any withholding tax that (i) is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement, except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17 (e) when legally able to do so and (d) any
U.S. Federal withholding Taxes imposed under FATCA.




--------------------------------------------------------------------------------

9

“Existing Credit Agreement” means that certain Amended and Restated Revolving
Credit Agreement, dated as of May 15, 2012 by and among the Borrower, the
Guarantor, the Lenders from time to time party thereto and the Administrative
Agent.
“Existing Letters of Credit” means the Letters of Credit listed in Schedule
2.04.
“Extension of Credit” means (a) the making by any Lender of a Revolving Loan,
(b) the making by the Swingline Lender of any Swingline Loan, (c) the issuance
of a Letter of Credit by any LC Bank or (d) the amendment of any Letter of
Credit having the effect of extending the stated termination date thereof,
increasing the LC Outstandings, or otherwise altering any of the material terms
or conditions thereof.
“Facility Fee” has the meaning set forth in Section 2.12.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §
101 et seq.) as now or hereafter in effect, or any successor statute.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e).
“Governmental Authority” means the government of the United States of America,
any other nation, or any political subdivision of the United States of America
or any other




--------------------------------------------------------------------------------

10

nation, whether state or local, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
“Granting Lender” has the meaning set forth in Section 11.04.
“Guarantor” means NiSource.
“Guaranty” means the guaranty of the Guarantor pursuant to Article X of this
Agreement.
“Hazardous Materials” means any asbestos; flammables; volatile hydrocarbons;
industrial solvents; explosive or radioactive materials; hazardous wastes; toxic
substances; liquefied natural gas; natural gas liquids; synthetic gas; oil,
petroleum, or related materials and any constituents, derivatives, or byproducts
thereof or additives thereto; or any other material, substance, waste, element
or compound (including any product) regulated pursuant to any Environmental Law,
including, without limitation, substances defined as “hazardous substances,”
“hazardous materials,” “contaminants,” “pollutants,” “hazardous wastes,” “toxic
substances,” “solid waste,” or “extremely hazardous substances” in (i) CERCLA,
(ii) the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq.,
(iii) the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq., (iv) the Federal Water Pollution Control Act, as amended, 33 U.S.C.
Section 1251 et seq., (v) the Clean Air Act, 42 U.S.C. Section 7401 et seq.,
(vi) the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq., (vii) the
Safe Drinking Water Act, 42 U.S.C. Section 300f et seq., or (viii) foreign,
state, local or municipal law, in each case, as may be amended from time to
time.
“Indebtedness” of any Person means (without duplication) (a) Debt for Borrowed
Money, (b) obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business which are not overdue, (c) all obligations, contingent or
otherwise, of such Person in respect of any letters of credit, bankers’
acceptances or interest rate, currency or commodity swap, cap or floor
arrangements, (d) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (e) all amounts payable
by such Person in connection with mandatory redemptions or repurchases of
preferred stock, and (f) obligations of such Person under direct or indirect
guarantees in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (e) above.




--------------------------------------------------------------------------------

11

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes imposed on or with respect to any payment made by or on account of any
obligation of any Credit Party under the Credit Documents.
“Indemnitee” has the meaning set forth in Section 11.03.
“Index Debt” means the senior unsecured long-term debt securities of the
Borrower, without third-party credit enhancement provided by a Person other than
the Guarantor.
“Information” has the meaning set forth in Section 11.12.
“Initial LC Bank” means each of the Lead Lenders.
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of all vested and unvested accrued benefits under such Plan
exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan using
actuarial assumptions used in determining such Plan’s normal cost for purposes
of Section 4l2(b)(2)(A) of the Code.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, the day that is three months after the first day of such Interest
Period, (c) with respect to any Swingline Loan, the last Business Day of each
March, June, September and December and (d) with respect to any Loan, the
Termination Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day; and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.




--------------------------------------------------------------------------------

12

“LC Bank” means the Initial LC Banks or any other Lender approved by the
Borrower that may agree to issue Letters of Credit pursuant to an agreement in
form satisfactory to the Borrower and the Administrative Agent, so long as such
Lender expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an LC Bank and notifies the Administrative Agent of its applicable lending
office (which information shall be recorded by the Administrative Agent in the
Register), for so long as such Initial LC Bank or Lender, as the case may be,
shall have a Letter of Credit Commitment.
“LC Exposure” means, at any time, the sum of (a) the LC Outstandings at such
time plus (b) the aggregate amount of all Unreimbursed LC Disbursements at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
“LC Outstandings” means, for any date of determination, the aggregate maximum
amount available to be drawn under all Letters of Credit outstanding on such
date (assuming the satisfaction of all conditions for drawing enumerated
therein).
“LC Risk Participation Fee” has the meaning set forth in Section 2.12.
“Lead Lenders” means Barclays, Credit Suisse AG, Cayman Islands Branch, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., Citibank, N.A. and JPMorgan Chase Bank, N.A.
“Lenders” means (a) the Persons listed on Schedule 2.01, including any such
Person identified thereon or in the signature pages hereto as a Lead Arranger,
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption, (b) the Swingline Lender in
respect of the Swingline Loans made by it and (c) if and to the extent so
provided in Section 2.04(c), the applicable LC Bank.
“Letter of Credit” means a standby letter of credit issued by the applicable LC
Bank pursuant to the terms of this Agreement, together with the letters of
credit deemed issued hereunder pursuant to Section 2.04(h), in each case, as
such letter of credit may from time to time be amended, modified or extended in
accordance with the terms of this Agreement.
“Letter of Credit Commitment” means, with respect to each LC Bank, the
obligation of such LC Bank to issue Letters of Credit for the account of the
Borrower from time to time in an aggregate amount up to (a) for each Initial LC
Bank, $100,000,000 and (b) for any other LC Bank, as separately agreed to by
such LC Bank and the Borrower. The Letter of Credit Commitment is part of, and
not in addition to, the Commitments.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing




--------------------------------------------------------------------------------

13

quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Lien” has the meaning set forth in Section 6.01(a).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means margin stock within the meaning of Regulations U and X
issued by the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of the
Guarantor and its Subsidiaries taken as a whole; (b) the validity or
enforceability of any of Credit Documents or the rights, remedies and benefits
available to the Administrative Agent and the Lenders thereunder; or (c) the
ability of the Borrower or the Guarantor to consummate the Transactions.
“Material Subsidiary” means at any time the Borrower, NIPSCO, Columbia, and each
Subsidiary of the Guarantor, other than the Borrower, NIPSCO and Columbia, in
respect of which:
the Guarantor’s and its other Subsidiaries’ investments in and advances to such
Subsidiary and its Subsidiaries exceed 10% of the consolidated total assets of
the Guarantor and its Subsidiaries taken as a whole, as of the end of the most
recent fiscal year; or
the Guarantor’s and its other Subsidiaries’ proportionate interest in the total
assets (after intercompany eliminations) of such Subsidiary and its Subsidiaries
exceeds 10% of the consolidated total assets of the Guarantor and its
Subsidiaries as of the end of the most recent fiscal year; or
(a)the Guarantor’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated income of the Guarantor and its
Subsidiaries for the most recent fiscal year.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.




--------------------------------------------------------------------------------

14

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates, or (b) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event that such plan has been or were to be terminated.
“NIPSCO” means Northern Indiana Public Service Company, an Indiana corporation.
“Non-Recourse Debt” means Indebtedness of the Guarantor or any of its
Subsidiaries which is incurred in connection with the acquisition, construction,
sale, transfer or other disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets or (b) if such assets are (or are to be) held by a
Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.
“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing and whenever incurred
(including, without limitation, after the commencement of any bankruptcy
proceeding), owing to the Administrative Agent or any Lender pursuant to the
terms of this Agreement or any other Credit Document.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Outstanding Loans” means, as to any Lender at any time, the aggregate principal
amount of all Loans made or maintained by such Lender then outstanding;
provided, however, that for purposes of any calculation of the Outstanding
Loans, any then outstanding Swingline Loans shall be deemed allocated among the
Lenders (other than the Swingline Lender in its capacity as such) in accordance
with their respective Applicable Percentages.




--------------------------------------------------------------------------------

15

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 11.04.
“Participant Register” has the meaning set forth in Section 11.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pricing Grid” means the pricing grid attached hereto as Annex A.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Project” means an energy or power generation, transmission or distribution
facility (including, without limitation, a thermal energy generation,
transmission or distribution facility and an electric power generation,
transmission or distribution facility (including, without limitation, a
cogeneration facility)), a gas production, transportation or distribution
facility, or a minerals extraction, processing or distribution facility,
together with (a) all related electric power transmission, fuel supply and fuel
transportation facilities and power supply, thermal energy supply, gas supply,
minerals supply and fuel contracts, (b) other facilities, services or goods that
are ancillary, incidental, necessary or reasonably related to the marketing,
development, construction, management, servicing, ownership or operation of such
facility, (c) contractual arrangements with customers, suppliers and contractors
in respect of such facility, and (d) any infrastructure facility related to such
facility, including, without limitation, for the treatment or management of
waste water or the treatment or remediation of waste, pollution or potential
pollutants.
“Project Financing” means Indebtedness incurred by a Project Financing
Subsidiary to finance (a) the development and operation of the Project such
Project Financing Subsidiary was formed to develop or (b) activities incidental
thereto; provided that such Indebtedness does not include recourse to the
Guarantor or any of its other Subsidiaries other than (x) recourse to the
Capital Stock in any such Project Financing Subsidiary, and (y) recourse
pursuant to a Contingent Guaranty.




--------------------------------------------------------------------------------

16

“Project Financing Subsidiary” means any Subsidiary of the Guarantor (a) that
(i) is not a Material Subsidiary, and (ii) whose principal purpose is to develop
a Project and activities incidental thereto (including, without limitation, the
financing and operation of such Project), or to become a partner, member or
other equity participant in a partnership, limited liability company or other
entity having such a principal purpose, and (b) substantially all the assets of
which are limited to the assets relating to the Project being developed or
Capital Stock in such partnership, limited liability company or other entity
(and substantially all of the assets of any such partnership, limited liability
company or other entity are limited to the assets relating to such Project);
provided that such Subsidiary incurs no Indebtedness other than in respect of a
Project Financing.
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.
“Register” has the meaning set forth in Section 11.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Request for Issuance” has the meaning set forth in Section 2.04.
“Required Lenders” means, subject to the terms of Section 2.20, Lenders having
more than 50% in aggregate amount of the Commitments, or if the Commitments
shall have been terminated, of the Total Outstanding Principal.
“Responsible Officer” of a Credit Party means any of (a) the President, the
chief financial officer, the chief accounting officer and the Treasurer of such
Credit Party and (b) any other officer of such Credit Party whose
responsibilities include monitoring compliance with this Agreement.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.02.
“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors




--------------------------------------------------------------------------------

17

or other managers of such corporation or other entity (irrespective of whether
or not at the time stock or other equity interests of any other class or classes
of such corporation or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more of the Subsidiaries
of such Person.
“Substantial Subsidiaries” has the meaning set forth in Section 8.01.
“Swingline Commitment” means, for the Swingline Lender, the amount set forth as
the Swingline Lender’s Swingline Commitment on Schedule 2.01 hereto.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Facility Amount” has the meaning specified in Section 2.01(b).
“Swingline Loan” means a loan made by the Swingline Lender pursuant to the terms
of this Agreement.
“Swingline Lender” means Barclays and any successor thereto pursuant to Section
2.03(d).


“Swingline Rate” means the per annum rate equal to the Alternate Base Rate plus
the Applicable Rate.
“Swingline Request” means a request by the Borrower for the Swingline Lender to
make a Swingline Loan, which shall be in substantially the form of Exhibit D (or
such other form as shall be approved by the Swingline Lender) and shall be
delivered to the Swingline Lender and the Administrative Agent in writing, or by
telephone, immediately confirmed in writing.


“Syndication Agent” means Credit Suisse Securities (USA) LLC, in its capacity as
syndication agent for the Lenders hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, penalties and additions to tax
imposed thereon or in connection therewith.
“Termination Date” means the earliest of (a) September 28, 2018 and (b) the date
upon which the Commitments are terminated pursuant to Section 8.1 or otherwise.
“Total Outstanding Principal” means the aggregate amount of the Outstanding
Loans of all Lenders plus the aggregate LC Exposure.




--------------------------------------------------------------------------------

18

“Transactions” means the execution, delivery and performance by the Borrower and
the Guarantor of this Agreement and the Borrowing of Loans and issuances of
Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“Unreimbursed LC Disbursement” means the unpaid obligation (or, if the context
so requires, the amount of such obligation) of the Borrower to reimburse the
applicable LC Bank for a payment made by such LC Bank under a Letter of Credit,
but shall not include any portion of such obligation that has been repaid with
the proceeds of, or converted to, Loans hereunder.
“Utility Subsidiary” means a Subsidiary of the Guarantor that is subject to
regulation by a Governmental Authority (federal, state or otherwise) having
authority to regulate utilities, and any Wholly-Owned Subsidiary thereof.
“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation or
other entity of which all of the outstanding shares of stock or other ownership
interests in which, other than directors’ qualifying shares (or the equivalent
thereof), are at the time directly or indirectly owned or controlled by such
Person or one or more of the Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Sections 4201, 4203 and 4205 of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings.        For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
SECTION 1.03.    Terms Generally.    The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “or” shall
not be exclusive. The word “will” shall be construed to have the same meaning
and effect as the word “shall”. The word “law” shall be construed as referring
to all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to




--------------------------------------------------------------------------------

19

time amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms “knowledge of”, “awareness of” and “receipt of notice
of” in relation to a Credit Party, and other similar expressions, mean knowledge
of, awareness of, or receipt of notice by, a Responsible Officer of such Credit
Party.
SECTION 1.04.    Accounting Terms; GAAP.    Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
SECTION 1.05.    Amendment and Restatement of the Existing Credit Agreement.
The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 3.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation. All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and




--------------------------------------------------------------------------------

20

Obligations under (and shall be governed by the terms of) this Agreement and the
other Credit Documents.  Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Credit Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Credit Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Credit Documents, (b) the Existing Letters of Credit which
remain outstanding on the Effective Date shall continue as Letters of Credit
under (and shall be governed by the terms of) this Agreement, (c) all
obligations constituting “Obligations” with any Lender or any Affiliate of any
Lender which are outstanding on the Effective Date shall continue as Obligations
under this Agreement and the other Credit Documents (subject to clause (f)
below), (d) the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Credit Exposure and outstanding Revolving Loans
hereunder reflects such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Credit Exposures on the Effective Date and (e) the Borrower
hereby agrees to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurodollar Loans (including the “Eurodollar Loans” under the Existing Credit
Agreement) and such reallocation described above, in each case on the terms and
in the manner set forth in Section 2.16 hereof.
ARTICLE II    
THE CREDITS
SECTION 2.01.    Commitments.
(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (ii) the sum of the Revolving Credit Exposures of all of the
Lenders exceeding the Aggregate Commitments.
(b)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) the aggregate principal amount of all Swingline Loans made by the Swingline
Lender then outstanding under this Agreement exceeding the Swingline Lender’s
Swingline Commitment, (ii) the aggregate principal amount of all Swingline Loans
then outstanding under this Agreement exceeding $250,000,000 (the “Swingline
Facility Amount”), (iii) any Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (iv) the sum of the Revolving Credit Exposures of all of
the Lenders exceeding the Aggregate Commitments.
(c)    Subject to the terms and conditions set forth herein, each LC Bank agrees
to issue, extend or amend Letters of Credit and each Lender severally agrees to
participate in such Letters of Credit, in each case as set forth herein, from
time to time during the Availability Period in an aggregate stated amount that
will not result in (i) the aggregate LC Outstandings under this Agreement
exceeding $500,000,000, (ii) any Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment, (iii) the aggregate LC Outstandings of all Letters of
Credit issued by any LC Bank




--------------------------------------------------------------------------------

21

exceeding at any time such LC Bank’s Letter of Credit Commitment or (iii) the
sum of the Revolving Credit Exposures of all of the Lenders exceeding the
Aggregate Commitments.
(d)    Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans and
Swingline Loans and request the issuance, extension or amendment of Letters of
Credit.
SECTION 2.02.    Revolving Loans and Revolving Borrowings; Requests for
Borrowings.
(a)    Each Revolving Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.03.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000; provided that an ABR Revolving Borrowing
may be to an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitments. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Revolving Borrowings outstanding under this
Agreement.
(d)    To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit C (or such other form as shall be approved by the Administrative Agent)
signed by an Authorized Officer of the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;




--------------------------------------------------------------------------------

22

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Termination Date.
SECTION 2.03.    Swingline Loans. Each Swingline Loan to be made by the
Swingline Lender shall be made on notice given by the Borrower to the Swingline
Lender and the Administrative Agent via fax transmission in accordance with
Section 11.01 hereof not later than 11:00 A.M. (New York City time) on the
borrowing date of the proposed Swingline Loan (which shall be a Business Day) or
such later time as the Swingline Lender and the Administrative Agent may agree.
Upon receipt of any Swingline Request, the Swingline Lender shall give to the
Administrative Agent prompt notice thereof by fax transmission, and shall notify
the Borrower and the Administrative Agent of the Swingline Rate to be applicable
thereto. The Swingline Lender shall, before 2:00 P.M. (New York City time) on
the borrowing date of such Swingline Loan, make such Swingline Loan available to
the Administrative Agent, in same day funds, and, after the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower to an account within the United States of America
specified in the relevant Swingline Request or, if not so specified, in
accordance with Section 2.05.
(a)    Each Swingline Loan shall bear interest at the Swingline Rate and shall
mature on the first to occur of: (i) the date specified in the relevant
Swingline Request, (ii) the date that is five days following the date such
Swingline Loan was made and (iii) the Termination Date. At no time shall more
than a total of two Swingline Loans be outstanding under this Agreement.
(b)    At any time upon written demand by the Swingline Lender, with a copy of
such demand to the Administrative Agent, and automatically upon the occurrence
of an Event of Default, each other Lender shall purchase from the Swingline
Lender, and the Swingline Lender shall sell and assign to each such other
Lender, such other Lender’s pro rata share (based on its Applicable Percentage)
of the Swingline Loans of the Swingline Lender outstanding as of the date of
such demand or occurrence, as the case may be, by making available to the
Administrative Agent for the account of the Swingline Lender an amount in same
day funds equal to the portion of the principal amount of each outstanding
Swingline Loan to be purchased by such Lender. The Borrower hereby




--------------------------------------------------------------------------------

23

agrees to each such sale and assignment. Each Lender agrees to pay to the
Administrative Agent for the account of the Swingline Lender its pro rata share
(based on its Applicable Percentage) of each outstanding Swingline Loan
purchased pursuant to this clause (c) on (i) the Business Day on which demand
therefor is made by the Swingline Lender, provided, that, notice of such demand
is received by such Lender not later than 11:00 A.M. (New York City time) on
such Business Day, (ii) the first Business Day next succeeding such demand, if
notice of such demand is received after such time or (iii) the first Business
Day next succeeding the date such Lender has actual knowledge of the occurrence
of such Event of Default. Upon any such assignment by the Swingline Lender to
any other Lender of a portion of any Swingline Loan, the Swingline Lender
represents and warrants to such other Lender that the Swingline Lender is the
legal and beneficial owner of the interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swingline Loan, the Credit Documents or the Borrower. If and to the extent
that any Lender shall not have so made its participated portion of such
Swingline Loan or portion thereof available to the Administrative Agent for the
account of the Swingline Lender, such Lender agrees to pay to the Swingline
Lender forthwith on demand such amount together with interest thereon for each
day from the date of demand by the Swingline Lender until the date such amount
is paid to the Swingline Lender, at the Federal Funds Effective Rate. If such
Lender shall pay such amount to the Swingline Lender on any Business Day, such
amount so paid in respect of principal shall constitute an ABR Revolving Loan
made by such Lender on such Business Day for all purposes of this Agreement, and
the outstanding principal amount of the relevant Swingline Loan(s) shall be
reduced accordingly by such amount on such Business Day. The obligation of each
other Lender to purchase its pro rata share of the Swingline Lender’s Swingline
Loans in accordance with this subsection shall be absolute and unconditional,
notwithstanding the occurrence of any circumstances, including, without
limitation any Event of Default or any setoff, deduction or other defense
asserted by the Borrower or any other Person, except that any Lender shall have
the right to bring suit against the Swingline Lender, and the Swingline Lender
shall be liable to such Lender, to the extent of any direct, as opposed to
consequential, damages suffered by such Lender which a court of competent
jurisdiction in a final and non-appealable judgment determines were caused by
the Swingline Lender’s wilful misconduct or gross negligence.
(c)    Subject to the appointment and acceptance of a successor Swingline Lender
as provided in this paragraph, the Borrower may, upon not less than ten (10)
Business Days prior notice to the Administrative Agent and the Lenders, replace
the existing Swingline Lender with the consent of the Administrative Agent
(which consent shall not unreasonably be withheld). Upon the acceptance of its
appointment as Swingline Lender hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the replaced Swingline Lender, and the replaced Swingline Lender shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Swingline Lender shall be as agreed between the Borrower
and such successor. After the Swingline Lender’s replacement hereunder, the
provisions of this Article and Section 11.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Swingline Lender.
SECTION 2.04.    Letters of Credit




--------------------------------------------------------------------------------

24

(a)    LC Banks. Subject to the terms and conditions hereof, the Borrower may
from time to time request any LC Bank to issue, extend or amend one or more
Letters of Credit hereunder. Any such request by the Borrower shall be notified
to the Administrative Agent at least five Business Days prior to the date upon
which the Borrower proposes that the applicable LC Bank issue, extend or amend
such Letter of Credit and in the case of an extension request, shall be in
substantially the form of Exhibit E (or such other form as shall be approved by
the Administrative Agent and the applicable LC Bank). At no time shall (i) the
aggregate LC Outstandings exceed the sum of the Commitments, (ii) the sum of the
aggregate LC Outstandings under this Agreement exceed $500,000,000 or (iii) the
aggregate LC Outstandings of all Letters of Credit issued by any LC Bank exceed
at any time such LC Bank’s Letter of Credit Commitment.
(b)    Letters of Credit. Each Letter of Credit shall be issued (or the stated
maturity thereof extended or terms thereof modified or amended) on not less than
five Business Days’ prior written notice thereof to the Administrative Agent
(which shall promptly distribute copies thereof to the Lenders) and the
applicable LC Bank. Each such notice (a “Request for Issuance”) shall specify
(i) the date (which shall be a Business Day) of issuance of such Letter of
Credit (or the date of effectiveness of such extension, modification or
amendment) and the stated expiry date thereof (which shall be not later than the
Termination Date), (ii) the proposed stated amount of such Letter of Credit and
(iii) such other information as shall demonstrate compliance of such Letter of
Credit with the requirements specified therefor in this Agreement. Each Request
for Issuance shall be irrevocable unless modified or rescinded by the Borrower
not less than two days prior to the proposed date of issuance (or effectiveness)
specified therein. If the applicable LC Bank shall have approved the form of
such Letter of Credit (or such extension, modification or amendment thereof),
such LC Bank shall not later than 11:00 A.M. (New York City time) on the
proposed date specified in such Request for Issuance, and upon fulfillment of
the applicable conditions precedent and the other requirements set forth herein
and as otherwise agreed to between such LC Bank and the Borrower, issue (or
extend, amend or modify) such Letter of Credit and provide notice and a copy
thereof to the Administrative Agent. The Administrative Agent shall furnish (x)
to each Lender, a copy of such notice and (y) to each Lender that may so
request, a copy of such Letter of Credit.
(c)    Reimbursement on Demand. Subject to the provisions of Section 2.04(d)
hereof, the Borrower hereby agrees to pay (whether with the proceeds of Loans
made pursuant to this Agreement or otherwise) to the applicable LC Bank on
demand (i) on and after each date on which such LC Bank shall pay any amount
under any Letter of Credit issued by such LC Bank a sum equal to such amount so
paid (which sum shall constitute a demand loan from such LC Bank to the Borrower
from the date of such payment by such LC Bank until so paid by the Borrower),
plus (ii) interest on any amount remaining unpaid by the Borrower to such LC
Bank under clause (i), above, from the date such sum becomes payable on demand
until payment in full, at a rate per annum which is equal to 2% plus the then
applicable Alternate Base Rate until paid in full.
(d)    Loans for Unreimbursed LC Disbursements. If any LC Bank shall make any
payment under any Letter of Credit and if the conditions precedent set forth in
Section 3.02 of this Agreement have been satisfied as of the date of such honor,
then, each Lender’s payment made to such LC Bank pursuant to paragraph (c) of
this Section 2.04 in respect of such Unreimbursed LC Disbursement shall be
deemed to constitute an ABR Loan made for the account of the Borrower




--------------------------------------------------------------------------------

25

by such Lender. Each such ABR Loan shall mature and be due and payable on the
earlier of (i) the first March 31, June 30, September 30 or December 31 to occur
following the date such ABR Loan is made and (ii) the Termination Date.
(e)    Participation; Reimbursement of the LC Banks.
(i)    Upon the issuance of any Letter of Credit by any LC Bank (and, in the
case of the Letters of Credit identified on Schedule 2.04, on the Effective
Date), such LC Bank hereby sells and transfers to each Lender, and each Lender
hereby acquires from such LC Bank, an undivided interest and participation to
the extent of such Lender’s Applicable Percentage in and to such Letter of
Credit, including the obligations of such LC Bank under and in respect thereof
and the Borrower’s reimbursement and other obligations in respect thereof,
whether now existing or hereafter arising.
(ii)    If any LC Bank shall not have been reimbursed in full for any payment
made by such LC Bank under any Letter of Credit issued by such LC Bank on the
date of such payment, such LC Bank shall promptly notify the Administrative
Agent and the Administrative Agent shall promptly notify each Lender of such
non-reimbursement and the amount thereof. Upon receipt of such notice from the
Administrative Agent, each Lender shall pay to the Administrative Agent for the
account of such LC Bank an amount equal to such Lender’s Applicable Percentage
of such Unreimbursed LC Disbursement, plus interest on such amount at a rate per
annum equal to the Federal Funds Rate from the date of such payment by such LC
Bank to the date of payment to such LC Bank by such Lender. All such payments by
each Lender shall be made in United States dollars and in same day funds not
later than 3:00 P.M. (New York City time) on the later to occur of (A) the
Business Day immediately following the date of such payment by the applicable LC
Bank and (B) the Business Day on which such Lender shall have received notice of
such non-reimbursement; provided, however, that if such notice is received by
such Lender later than 11:00 A.M. (New York City time) on such Business Day,
such payment shall be payable on the next Business Day. Each Lender agrees that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. If a Lender shall have paid to the applicable LC Bank its
ratable portion of any Unreimbursed LC Disbursement, together with all interest
thereon required by the second sentence of this subparagraph (ii), such Lender
shall be entitled to receive its ratable share of all interest paid by the
Borrower in respect of such Unreimbursed LC Disbursement. If such Lender shall
have made such payment to the applicable LC Bank, but without all such interest
thereon required by the second sentence of this subparagraph (ii), such Lender
shall be entitled to receive its ratable share of the interest paid by the
Borrower in respect of such Unreimbursed LC Disbursement only from the date it
shall have paid all interest required by the second sentence of this
subparagraph (ii).
(iii)    The failure of any Lender to make any payment to the applicable LC Bank
in accordance with subparagraph (ii) above, shall not relieve any other Lender
of its obligation to make payment, but neither such LC Bank nor any Lender shall
be responsible for the failure of any other Lender to make such payment. If any
Lender shall fail to make




--------------------------------------------------------------------------------

26

any payment to the applicable LC Bank in accordance with subparagraph (ii)
above, then such Lender shall pay to such LC Bank forthwith on demand such
corresponding amount together with interest thereon, for each day until the date
such amount is repaid to such LC Bank at the Federal Funds Rate. Nothing herein
shall in any way limit, waive or otherwise reduce any claims that any party
hereto may have against any non‑performing Lender.
(f)    Obligations Absolute. The payment obligations of each Lender under
Section 2.04(e) and of the Borrower under Section 2.04(c) of this Agreement in
respect of any payment under any Letter of Credit and any Loan made under
Section 2.04(d) shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:
(i)    any lack of validity or enforceability of any Credit Document or any
other agreement or instrument relating thereto or to such Letter of Credit;
(ii)    any amendment or waiver of, or any consent to departure from, all or any
of the Credit Documents;
(iii)    the existence of any claim, set‑off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or by such
Letter of Credit, or any unrelated transaction;
(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(v)    payment in good faith by the applicable LC Bank under the Letter of
Credit issued by such LC Bank against presentation of a draft or certificate
which does not comply with the terms of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
(g)    Liability of LC Banks and the Lenders. The Borrower assumes all risks of
the acts and omissions of any beneficiary or transferee of any Letter of Credit.
Neither the LC Banks, the Lenders nor any of their respective officers,
directors, employees, agents or Affiliates shall be liable or responsible for
(i) the use that may be made of such Letter of Credit or any acts or omissions
of any beneficiary or transferee thereof in connection therewith; (ii) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (iii) payment by any LC Bank
against presentation of documents that do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (iv) any other circumstances
whatsoever in making or failing to make payment under such Letter of Credit,
except that the Borrower or any Lender shall have the right to bring suit
against




--------------------------------------------------------------------------------

27

the applicable LC Bank, and such LC Bank shall be liable to the Borrower and any
Lender, to the extent of any direct, as opposed to consequential, damages
suffered by the Borrower or such Lender which were caused by such LC Bank’s
wilful misconduct or gross negligence as determined by a court of competent
jurisdiction in a final and non-appealable judgment, including such LC Bank’s
wilful or grossly negligent failure to make timely payment under such Letter of
Credit following the presentation to it by the beneficiary thereof of a draft
and accompanying certificate(s) which strictly comply with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the applicable LC Bank may accept sight drafts and accompanying
certificates presented under the Letter of Credit issued by such LC Bank that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.
Notwithstanding the foregoing, no Lender shall be obligated to indemnify the
Borrower for damages caused by any LC Bank’s wilful misconduct or gross
negligence as determined by a court of competent jurisdiction in a final and
non-appealable judgment, and the obligation of the Borrower to reimburse the
Lenders hereunder shall be absolute and unconditional, notwithstanding the gross
negligence or wilful misconduct of any LC Bank.
(h)    Transitional Provision. Schedule 2.04 contains a schedule of certain
letters of credit issued (or deemed issued) for the account of the Borrower
prior to the Effective Date. Subject to the satisfaction of the conditions
contained in Sections 3.01 and 3.02, from and after the Effective Date such
letters of credit shall be deemed to be Letters of Credit issued pursuant to
this Section 2.04.
SECTION 2.05.    Funding of Borrowings.
(a)    Each Lender shall make the amount of each Loan to be made by it hereunder
available to the Administrative Agent on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, at the
Administrative Agent’s office most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account established and maintained by the Borrower at the Administrative
Agent’s office in New York City.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.




--------------------------------------------------------------------------------

28

SECTION 2.06.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.02 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the form of Exhibit G (or such other form as shall be approved by
the Administrative Agent) and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(iv)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(v)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(vi)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(vii)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.




--------------------------------------------------------------------------------

29

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.07.    Mandatory Termination or Reduction of Commitments.
Unless previously terminated, the Commitments shall terminate on the Termination
Date.
SECTION 2.08.    Mandatory Prepayments.
(a)    If at any time the Total Outstanding Principal exceeds the Aggregate
Commitments then in effect for any reason whatsoever (including, without
limitation, as a result of any reduction in the Aggregate Commitments pursuant
to Section 2.09), the Borrower shall prepay Loans or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to the final
paragraph of Section 8.01, as applicable, in such aggregate amount (together
with accrued interest thereon to the extent required by Section 2.13) as shall
be necessary so that, after giving effect to such prepayment, the Total
Outstanding Principal does not exceed the Aggregate Commitments.
(b)    Each prepayment of Loans pursuant to this Section 2.08 shall be
accompanied by the Borrower’s payment of any amounts payable under Section 2.16
in connection with such prepayment. Prepayments of Revolving Loans shall be
applied ratably to the Loans so prepaid.
SECTION 2.09.    Optional Reduction of Commitments.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments (including the unused Letter of Credit Commitments of the LC Banks);
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $10,000,000 and (ii) the Borrower shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the Total Outstanding Principal
would exceed the Aggregate Commitments thereafter in effect.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.09(a) at least five Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified




--------------------------------------------------------------------------------

30

effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent.
(c)    Each reduction of the Commitments pursuant to this Section 2.09 shall be
made ratably among the Lenders in accordance with their respective Commitments
immediately preceding such reduction.
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent (i) for the account of each Lender the then unpaid principal amount of
each Revolving Loan on the Termination Date, (ii) for the account of each Lender
the then unpaid principal amount of each ABR Loan deemed to be made pursuant to
Section 2.04(d) on the maturity date therefor as determined pursuant to Section
2.04(d) and (iii) for the account of the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the maturity date therefor as
determined pursuant to Section 2.03.
(b)    Each Lender (including the Swingline Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan (including each Swingline
Loan) made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders (including the Swingline Lender) and
each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender (including the Swingline Lender) may request that Loans made
by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in substantially the form of Exhibit F. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.11.    Optional Prepayment of Loans.




--------------------------------------------------------------------------------

31

(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing (including any Swingline Borrowing) in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Each such
telephonic notice of prepayment shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a prepayment notice in substantially the
form of Exhibit H (or such other form as shall be approved by the Administrative
Agent) and signed by the Borrower. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing shall
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02, and each partial
prepayment of a Swingline Borrowing shall be in an amount not less than $100,000
or any integral multiple thereof, it being understood that the foregoing
minimums shall not apply to the prepayment in whole of the outstanding Revolving
Loans of all Lenders or to the prepayment in whole of the outstanding Swingline
Loans of the Swingline Lender. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Revolving Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13 and by any amounts payable under Section 2.16 in connection with
such prepayment.
SECTION 2.12.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (each a “Facility Fee”), which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date; provided that any Facility Fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All Facility Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).




--------------------------------------------------------------------------------

32

(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a letter of credit risk participation fee (each a “LC Risk
Participation Fee”), which shall accrue at the Applicable Rate on the average
daily amount of the LC Outstandings during the period from and including the
Effective Date to but excluding the Termination Date or such later date as on
which there shall cease to be any LC Outstandings. Accrued LC Risk Participation
Fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date; provided
that any LC Risk Participation Fees accruing after the date on which the
Commitments terminate shall be payable on demand. All LC Risk Participation Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The Borrower shall also pay to the LC Bank for its own account (x) a
fronting fee, which fronting fee shall accrue at a per annum rate agreed upon
between the Borrower and the applicable LC Bank on the average daily amount of
such LC Outstandings in respect of all Letters of Credit issued by such LC Bank
during the period each such Letter of Credit shall be outstanding, which
fronting fee shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which such Letter of
Credit terminates, and (y) documentary and processing charges in connection with
the issuance, or modification cancellation, negotiation, or transfer of, and
draws under Letters of Credit issued by such LC Bank in accordance with such LC
Bank’s standard schedule for such charges as in effect from time to time.
(c)    The Borrower agrees to pay to the Administrative Agent and each of the
Lead Lenders, in each case, for its own account and for the account of the other
Persons entitled thereto, the fees provided for in the applicable fee letter
dated August 30, 2013, executed and delivered with respect to the credit
facility provided for herein, in each case, in the amounts and at the times set
forth therein and in immediately available funds.
(d)    All fees payable hereunder, with the exception of the fees paid directly
to an LC Bank pursuant to paragraph (b) of this Section, shall be paid to the
Administrative Agent (for the ratable distribution, in the case of Facility Fees
and LC Risk Participation Fees, to the Lenders) on the dates due, in immediately
available funds. Fees due and paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Each Swingline Loan shall bear interest at a rate per annum equal to the
Swingline Rate, as determined for such Swingline Loan and notified by the
Swingline Lender to the Borrower in accordance with Section 2.03(a).




--------------------------------------------------------------------------------

33

(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion and
(iv) all accrued interest shall be payable upon termination of the Commitments.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
SECTION 2.15.    Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the




--------------------------------------------------------------------------------

34

account of, or credit extended by, any Lender or any LC Bank (except any such
reserve requirement described in paragraph (e) of this Section);
(ii)    impose on any Lender or any LC Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or participation therein or Unreimbursed LC Disbursements or Letters of Credit
and participations therein; or


(iii)    subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) imposed on or with
respect to any payment made by or on account of any obligations of any Credit
Party under the Credit Documents) on its loans, loan principal, Letter of Credit
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, such Lender or such LC Bank of making, continuing,
converting to or maintaining any Loan or Unreimbursed LC Disbursement or issuing
or maintaining Letters of Credit and participation interests therein (or of
maintaining its obligation to make any such Loan or issue or participate in such
Letter of Credit) or to reduce the amount of any sum received or receivable by
the Administrative Agent, such Lender or such LC Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the
Administrative Agent, such Lender or such LC Bank, as the case may be, such
additional amount or amounts as will compensate the Administrative Agent, such
Lender or such LC Bank for such additional costs incurred or reduction suffered.
(b)    If any Lender or any LC Bank determines that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such LC Bank’s capital or on the
capital of its holding company, if any, as a consequence of this Agreement to a
level below that which such Lender or such LC Bank or its holding company could
have achieved but for such Change in Law (taking into consideration its policies
and the policies of its holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
LC Bank, as the case may be, such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.
(c)    A certificate of a Lender or the applicable LC Bank, as the case may be,
setting forth the amount or amounts necessary to compensate it or its holding
company as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender or any LC Bank to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than ninety days prior to the date that such




--------------------------------------------------------------------------------

35

Lender or such LC Bank notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of its intention to claim compensation
therefor; provided, further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the ninety day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)    The Borrower shall pay (without duplication as to amounts paid under this
Section 2.15) to each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Loan of such Lender, from the
date of such Loan until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting
(i) the LIBO Rate for the Interest Period for such Loan from (ii) the rate
obtained by dividing such LIBO Rate by a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Loan. Such additional
interest determined by such Lender and notified to the Borrower and the
Administrative Agent, accompanied by the calculation of the amount thereof,
shall be conclusive and binding for all purposes absent manifest error.
(f)    If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, the loss to any Lender attributable to any such event shall be
deemed to include an amount reasonably determined by such Lender to be equal to
the excess, if any, of (x) the amount of interest that such Lender would pay




--------------------------------------------------------------------------------

36

for a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the LIBO Rate for such Interest Period,
over (y) the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for dollar deposit from other banks in the eurodollar
market at the commencement of such period. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.17.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Credit Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, LC Bank or Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Credit Party shall make such deductions and
(iii) such Credit Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Administrative Agent, each LC Bank and
each Lender, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (and for any Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such LC Bank or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or any LC Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or any LC Bank, shall be conclusive absent
manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Credit Party to a Governmental Authority, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the laws of the jurisdiction in which the Borrower or the
Guarantor is located, or any




--------------------------------------------------------------------------------

37

treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with an additional original or a
photocopy, as required under applicable rules and procedures, to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as shall be necessary to permit such
payments to be made without withholding or at a reduced rate. Further, in those
circumstances as shall be necessary to allow payments hereunder to be made free
of (or at a reduced rate of) withholding tax, each other Lender and the
Administrative Agent, as applicable, shall deliver to Borrower such
documentation as the Borrower may reasonably request in writing.
(f)    Except with the prior written consent of the Administrative Agent, all
amounts payable by a Credit Party hereunder shall be made by such Credit Party
in its own name and for its own account from within the United States of America
by a payor that is a United States person (within the meaning of Section 7701 of
the Code).
(g)    If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or under Section 2.15, 2.16, 2.17 or
11.03, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 745 Seventh Avenue,
New York, NY 10019, except that payments pursuant to Sections 2.15, 2.16, 2.17
and 11.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.




--------------------------------------------------------------------------------

38

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Obligations owing to it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of such Obligations and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of, or other Obligations owing to, other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans or other
Obligations, as applicable; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Guarantor, the Borrower or any other Subsidiary
or Affiliate of the Guarantor (as to which the provisions of this paragraph
shall apply). The Borrower and the Guarantor consent to the foregoing and agree,
to the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and the Guarantor rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower or the affected Guarantor in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(c), 2.04(e), 2.05(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.




--------------------------------------------------------------------------------

39

(f)    None of the funds or assets of the Borrower that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any Sanctions Laws and Regulations.


SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    Any Lender claiming reimbursement or compensation from the Borrower under
either of Sections 2.15 and 2.17 for any losses, costs or other liabilities
shall use reasonable efforts (including, without limitation, reasonable efforts
to designate a different lending office of such Lender for funding or booking
its Loans or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates) to mitigate the amount of such losses, costs
and other liabilities, if such efforts can be made and such mitigation can be
accomplished without such Lender suffering (i) any economic disadvantage for
which such Lender does not receive full indemnity from the Borrower under this
Agreement or (ii) otherwise be disadvantageous to such Lender.
(b)    In determining the amount of any claim for reimbursement or compensation
under Sections 2.15 and 2.17, each Lender will use reasonable methods of
calculation consistent with such methods customarily employed by such Lender in
similar situations.
(c)    Each Lender will notify the Borrower either directly or through the
Administrative Agent of any event giving rise to a claim under Section 2.15 or
Section 2.17 promptly after the occurrence thereof which notice shall be
accompanied by a certificate of such Lender setting forth in reasonable detail
the circumstances of such claim.
(d)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.04, provided that the
Administrative Agent may, in its sole discretion, elect to waive the $3,500
processing and recordation fee in connection therewith), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and each LC Bank, which consent, in
the case of the Administrative Agent, shall not unreasonably be withheld and, in
the case of each LC Bank, may be given or withheld in the sole discretion of
such LC Bank, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.




--------------------------------------------------------------------------------

40



SECTION 2.20.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    so long as no Default shall be continuing, all or any part of the
Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and to the extent the sum of each non-Defaulting Lender’s
Revolving Credit Exposure, Swingline Exposure and LC Exposure does not exceed
such non-Defaulting Lender’s Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the applicable LC Bank only
the Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in the last paragraph of Section
8.01 for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
or the applicable LC Bank pursuant to Section 2.12(b)(x) (solely with respect to
any fronting fee), in each case with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;




--------------------------------------------------------------------------------

41

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any LC Bank or any other Lender
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable LC Bank until and to the extent that
such LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the LC Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that (i) the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and (ii) participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or any LC Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no LC Bank shall be required to issue,
amend or increase any Letter of Credit, unless the Swingline Lender or the
applicable LC Bank, as the case may be, shall have entered into arrangements
with the Borrower or such Lender, satisfactory to the Swingline Lender or the
applicable LC Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the LC Banks each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


ARTICLE III    
CONDITIONS




--------------------------------------------------------------------------------

42

SECTION 3.01.    Conditions Precedent to the Effectiveness of this Agreement.
This Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02).
(f)    The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
(g)    The Lenders, the Administrative Agent, the Arrangers and each other
Person entitled to the payment of fees or the reimbursement or payment of
expenses, pursuant hereto or to those certain fee letters dated August 30, 2013,
executed and delivered with respect to the credit facility provided for herein,
shall have received all fees required to be paid by the Effective Date
(including, without limitation, all fees owing on the Effective Date under
Section 2.12(c) hereof), and all expenses for which invoices have been presented
on or before the Effective Date.
(h)    The Administrative Agent shall have received certified copies of the
resolutions of the Board of Directors of each of the Guarantor and the Borrower
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental and regulatory approvals with respect to this
Agreement.
(i)    The Administrative Agent shall have received from each of the Borrower
and the Guarantor, to the extent generally available in the relevant
jurisdiction, a copy of a certificate or certificates of the Secretary of State
(or other appropriate public official) of the jurisdiction of its incorporation,
dated reasonably near the Effective Date, (i) listing the charters of the
Borrower or the Guarantor, as the case may be, and each amendment thereto on
file in such office and certifying that such amendments are the only amendments
to the Borrower’s or the Guarantor’s charter, as the case may be, on file in
such office, and (ii) stating, in the case of the Borrower, that the Borrower is
authorized to transact business under the laws of the jurisdiction of its place
of incorporation, and, in the case of the Guarantor, that the Guarantor is duly
incorporated and in good standing under the laws of the jurisdiction of its
place of incorporation.
(j)    (i) The Administrative Agent shall have received a certificate or
certificates of each of the Borrower and the Guarantor, signed on behalf of the
Borrower and the Guarantor respectively, by a the Secretary, an Assistant
Secretary or a Responsible Officer thereof, dated the Effective Date, certifying
as to (A) the absence of any amendments to the charter of the Borrower or the
Guarantor, as the case may be, since the date of the certificates referred to in
paragraph (d) above, (B) a true and correct copy of the bylaws of each of the
Borrower or the Guarantor, as the case may be, as in effect on the Effective
Date, (C) the absence of any proceeding for the dissolution or liquidation of
the Borrower or the Guarantor, as the case may be, (D) the truth, in all
material respects, of the representations and warranties contained in the Credit
Documents to which the Borrower or the Guarantor is a party, as the case may be,
as though made on and as of the Effective Date, and (E) the absence, as of the
Effective Date, of any Default or Event of Default; and (ii) each of such
certifications shall be true.




--------------------------------------------------------------------------------

43

(k)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each of the Guarantor and the Borrower
certifying the names and true signatures of the officers of Guarantor or the
Borrower, as the case may be, authorized to sign, and signing, this Agreement
and the other Credit Documents to be delivered hereunder on or before the
Effective Date.
(l)    The Administrative Agent shall have received from Schiff Hardin LLP,
counsel for the Guarantor and the Borrower, a favorable opinion, substantially
in the form of Exhibit B hereto and as to such other matters as any Lender
through the Administrative Agent may reasonably request.
SECTION 3.02.    Conditions Precedent to Each Extension of Credit. The
obligation of each Lender to make any Extension of Credit and of each LC Bank to
issue, extend (other than an extension pursuant to an automatic extension
provision set forth in the applicable Letter of Credit) or amend any Letter of
Credit (including the initial Extension of Credit but excluding any conversion
or continuation of any Loan) shall be subject to the satisfaction (or waiver in
accordance with Section 11.02) of each of the following conditions:
(d)    The representations and warranties of the Guarantor and the Borrower set
forth in this Agreement (other than the representation and warranty set forth in
Section 4.01(f)) shall be true and correct in all material respects on and as of
the date of such Extension of Credit, except to the extent that such
representations and warranties are specifically limited to a prior date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such prior date provided, that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by “materiality,” “Material
Adverse Effect” or similar language in the text thereof.
(e)    After giving effect to (A) such Extension of Credit, together with all
other Extensions of Credit to be made contemporaneously therewith, and (B) the
repayment of any Loans or Unreimbursed LC Disbursements that are to be
contemporaneously repaid at the time such Loan is made, such Extension of Credit
will not result in the sum of the then Total Outstanding Principal exceeding the
Aggregate Commitments.
(f)    Such Extension of Credit will comply with all other applicable
requirements of Article II, including, without limitation Sections 2.01, 2.02,
2.03 and 2.04, as applicable.
(g)    At the time of and immediately after giving effect to such Extension of
Credit, no Default or Event of Default shall have occurred and be continuing.
(h)    In the case of a Revolving Loan, the Administrative Agent shall have
timely received a Borrowing Request; and, in the case of a Letter of Credit
issuance, extension (other than an extension pursuant to an automatic extension
provision set forth in the applicable Letter of Credit) or amendment, a Request
for Issuance.
Each Extension of Credit and the acceptance by the Borrower of the benefits
thereof shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.




--------------------------------------------------------------------------------

44

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.    Representations and Warranties of the Credit Parties. Each of
the Borrower and the Guarantor represents and warrants as follows:
(i)    Each of the Borrower and the Guarantor is a corporation duly organized,
validly existing and, in the case of the Borrower, authorized to transact
business under the laws of the State of its incorporation, and, in the case of
the Guarantor, in good standing under the laws of the State of its
incorporation.
(j)    The execution, delivery and performance by each of the Credit Parties of
the Credit Documents to which it is a party (i) are within such Credit Party’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene (A) such Credit Party’s charter or by-laws, as
the case may be, or (B) any law, rule or regulation, or any material Contractual
Obligation or legal restriction, binding on or affecting such Credit Party or
any Material Subsidiary, as the case may be, and (iv) do not require the
creation of any Lien on the property of such Credit Party or any Material
Subsidiary under any Contractual Obligation binding on or affecting such Credit
Party or any Material Subsidiary.
(k)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by any Credit Party of this Agreement or any
other Credit Document to which any of them is a party, except for such as (i)
have been obtained or made and that are in full force and effect or (ii) are not
presently required under applicable law and have not yet been applied for.
(l)    Each Credit Document to which any Credit Party is a party is a legal,
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(m)    The consolidated balance sheet of the Guarantor and its Subsidiaries
dated as of December 31, 2012, and the related statements of income and retained
earnings of the Guarantor and its Subsidiaries for the fiscal year then ended,
copies of which have been made available or furnished to each Lender, fairly
present the financial condition of the Guarantor and its Subsidiaries as at such
date and the results of the operations of the Guarantor and its Subsidiaries for
the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied.
(n)    Since December 31, 2012, there has been no material adverse change in
such condition or operations, or in the business, assets, operations, condition
(financial or otherwise) or prospects of any of the Credit Parties or of
Columbia.
(o)    There is no pending or threatened action, proceeding or investigation
affecting such Credit Party before any court, governmental agency or other
Governmental Authority or arbitrator




--------------------------------------------------------------------------------

45

that (taking into account the exhaustion of appeals) would have a Material
Adverse Effect, or that (i) purports to affect the legality, validity or
enforceability of this Agreement or any promissory notes executed pursuant
hereto, or (ii) seeks to prohibit the ownership or operation, by any Credit
Party or any of their respective Material Subsidiaries, of all or a material
portion of their respective businesses or assets.
(p)    The Guarantor and its Subsidiaries, taken as a whole, do not hold or
carry Margin Stock having an aggregate value in excess of 10% of the value of
their consolidated assets, and no part of the proceeds of any Loan or Letter of
Credit hereunder will be used to buy or carry any Margin Stock.
(q)    No ERISA Event has occurred, or is reasonably expected to occur, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.
(r)    Schedule B (Actuarial Information) to the 2011 Annual report (Form 5500
Series) for each Plan, copies of which have been filed with the Internal Revenue
Service and made available or furnished to each Lender, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no adverse change in such funding status which may
reasonably be expected to have a Material Adverse Effect.
(s)    Neither the Guarantor nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
which may reasonably be expected to have a Material Adverse Effect.
(t)    Neither the Guarantor nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title VI of ERISA,
and no Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated, within the meaning of Title IV of ERISA, in either such case,
that could reasonably be expected to have a Material Adverse Effect.
(u)    No Credit Party is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
(v)    Each Credit Party has filed all tax returns (Federal, state and local)
required to be filed by it and has paid or caused to be paid all taxes due for
the periods covered thereby, including interest and penalties, except for any
such taxes, interest or penalties which are being contested in good faith and by
proper proceedings and in respect of which such Credit Party has set aside
adequate reserves for the payment thereof in accordance with GAAP.
(w)    Each Credit Party and its Subsidiaries are and have been in compliance
with all laws (including, without limitation, all Environmental Laws), except to
the extent that any failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(x)    No Subsidiary of any Credit Party is party to, or otherwise bound by, any
agreement that prohibits such Subsidiary from making any payments, directly or
indirectly, to such Credit Party,




--------------------------------------------------------------------------------

46

by way of dividends, advances, repayment of loans or advances, reimbursements of
management or other intercompany charges, expenses and accruals or other returns
on investment, or any other agreement that restricts the ability of such
Subsidiary to make any payment, directly or indirectly, to such Credit Party,
other than prohibitions and restrictions permitted to exist under
Section 6.01(e).
(y)    The information, exhibits and reports furnished by the Guarantor or any
of its Subsidiaries to the Administrative Agent or to any Lender in connection
with the negotiation of, or compliance with, the Credit Documents, taken as a
whole, do not contain any material misstatement of fact and do not omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances made.
(z)    Neither the Guarantor nor the Borrower, nor any of its respective
directors or officers, nor, to the knowledge of the Guarantor or Borrower, any
brokers or other agents acting or benefiting in any capacity in connection with
the Extensions of Credit, or any of its respective parents, subsidiaries, or
affiliates is a Designated Person.
(aa)    Neither the Guarantor nor the Borrower nor any of its Subsidiaries nor,
to the knowledge of the Guarantor or Borrower (or its Subsidiaries), any
director, officer, agent or employee of such Persons are aware of or has taken
any action, directly or indirectly, that violates the FCPA or any other
applicable anti-corruption laws, including making use of the mails or any means
or instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization or approval of the payment of any
money, or other property, gift, promise to give or authorization of the giving
of anything of value, directly or indirectly, to any “foreign official” (as such
term is defined in the FCPA) or any foreign political party or official thereof
or any candidate for foreign political office in contravention of the FCPA or
any other applicable anti-corruption laws. The Guarantor and the Borrower and
their respective Subsidiaries have conducted their businesses in compliance with
applicable anti-corruption laws and the FCPA and will maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.
ARTICLE V    
AFFIRMATIVE COVENANTS
SECTION 5.01.    Affirmative Covenants.    So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, Unreimbursed LC Disbursement,
interest or fees payable hereunder shall remain unpaid or any Letter of Credit
shall remain outstanding, each of the Credit Parties will, unless the Required
Lenders shall otherwise consent in writing:
(i)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, any of the foregoing relating to
employee health and safety or public utilities and all Environmental Laws),
unless the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.




--------------------------------------------------------------------------------

47

(j)    Maintenance of Properties, Etc. Maintain and preserve, and cause each
Material Subsidiary to maintain and preserve, all of its material properties
which are used in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, if the failure to do so could
reasonably be expected to have a Material Adverse Effect.
(k)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property, and (ii) all legal claims which, if unpaid, might by law
become a lien upon its property; provided, however, that neither any Credit
Party nor any of its Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim which is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained.
(l)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually obtained by
companies engaged in similar businesses of comparable size and financial
strength and owning similar properties in the same general areas in which such
Credit Party or such Subsidiary operates, or, to the extent such Credit Party or
Subsidiary deems it reasonably prudent to do so, through its own program of
self-insurance.
(m)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each Material Subsidiary to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises, except as otherwise
permitted under this Agreement; provided that that no such Person shall be
required to preserve any right or franchise with respect to which the Board of
Directors of such Person has determined that the preservation thereof is no
longer desirable in the conduct of the business of such Person and that the loss
thereof is not disadvantageous in any material respect to any Credit Party or
the Lenders.
(n)    Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lenders or any agents or representatives
thereof, on not less than five Business Days’ notice (which notice shall be
required only so long as no Default shall be occurred and be continuing), to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, such Credit Party or any of its Subsidiaries,
and to discuss the affairs, finances and accounts of the Credit Parties and
their respective Subsidiaries with any of their respective officers and with
their independent certified public accountants; subject, however, in all cases
to the imposition of such conditions as the affected Credit Party or Subsidiary
shall deem necessary based on reasonable considerations of safety and security
and provided that so long as no Default or Event of Default shall have occurred
and be continuing, each Lender will be limited to one visit each year.
(o)    Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all material financial transactions and the assets and business of each
of the Credit Parties and each of their respective Subsidiaries, and (ii)
maintain, and cause each of its Subsidiaries to maintain, a system of accounting
established and administered in accordance with generally accepted accounting
principles consistently applied.




--------------------------------------------------------------------------------

48

(p)    Reporting Requirements. Deliver to the Administrative Agent for
distribution to the Lenders:
(i)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Guarantor (or, if
earlier, concurrently with the filing thereof with the Securities and Exchange
Commission or any national securities exchange in accordance with applicable law
or regulation), balance sheets and cash flow statements of the Guarantor and its
Consolidated Subsidiaries in comparative form as of the end of such quarter and
statements of income and retained earnings of the Guarantor and its Consolidated
Subsidiaries for the period commencing at the end of the previous fiscal year of
the Guarantor and ending with the end of such quarter, each prepared in
accordance with generally accepted accounting principles consistently applied,
subject to normal year-end audit adjustments, certified by the chief financial
officer of the Guarantor.
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Guarantor (or, if earlier, concurrently with the filing
thereof with the Securities and Exchange Commission or any national securities
exchange in accordance with applicable law or regulation), a copy of the audit
report for such year for the Guarantor and its Consolidated Subsidiaries
containing balance sheets and cash flow statements of the Guarantor and its
Consolidated Subsidiaries and statements of income and retained earnings of the
Guarantor and its Consolidated Subsidiaries for such year prepared in accordance
with generally accepted accounting principles consistently applied as reported
on by independent certified public accountants of recognized national standing
acceptable to the Required Lenders, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards;
(iii)    concurrently with the delivery of financial statements pursuant to
clauses (i) and (ii) above or the notice relating thereto contemplated by the
final sentence of this Section 5.01(h), a certificate of a senior financial
officer of each of the Guarantor and the Borrower (A) to the effect that no
Default or Event of Default has occurred and is continuing (or, if any Default
or Event of Default has occurred and is continuing, describing the same in
reasonable detail and describing the action that the Guarantor or the Borrower,
as the case may be, has taken and proposes to take with respect thereto), and
(B) in the case of the certificate relating to the Guarantor, setting forth
calculations, in reasonable detail, establishing Borrower’s compliance, as at
the end of such fiscal quarter, with the financial covenant contained in
Article VII;
(iv)    as soon as possible and in any event within five days after the
occurrence of each Default or Event of Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Event of Default or event and the action which the
Borrower has taken and proposes to take with respect thereto;
(v)    promptly after the sending or filing thereof, copies of all reports which
the Guarantor sends to its stockholders, and copies of all reports and
registration statements (other than registration statements filed on Form S‑8)
that the Guarantor, the Borrower or




--------------------------------------------------------------------------------

49

any Subsidiary of the Guarantor or the Borrower, files with the Securities and
Exchange Commission;
(vi)    promptly and in any event within 10 days after the Guarantor knows or
has reason to know that any material ERISA Event has occurred, a statement of
the chief financial officer of the Borrower describing such ERISA Event and the
action, if any, which the Guarantor or any affected ERISA Affiliate proposes to
take with respect thereto;
(vii)    promptly and in any event within two Business Days after receipt
thereof by the Guarantor (or knowledge being obtained by the Guarantor of the
receipt thereof by any ERISA Affiliate), copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
(viii)    promptly and in any event within five Business Days after receipt
thereof by the Guarantor (or knowledge being obtained by the Guarantor of the
receipt thereof by any ERISA Affiliate) from the sponsor of a Multiemployer
Plan, a copy of each notice received by the Guarantor or any ERISA Affiliate
concerning (A) the imposition of material Withdrawal Liability by a
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any Multiemployer Plan or (C) the amount of liability
incurred, or which may be incurred, by the Guarantor or any ERISA Affiliate in
connection with any event described in clause (A) or (B) above;
(ix)    promptly after the Guarantor has knowledge of the commencement thereof,
notice of any actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Guarantor or any Material Subsidiary of the type
described in Section 4.01(g);
(x)    promptly after the Guarantor or the Borrower knows of any change in the
rating of the Index Debt by S&P or Moody’s, a notice of such changed rating; and
(xi)    such other information respecting the condition or operations, financial
or otherwise, of the Guarantor or any of its Subsidiaries as any Lender through
the Administrative Agent may from time to time reasonably request.
Notwithstanding the foregoing, the Credit Parties’ obligations to deliver the
documents or information required under any of clauses (i), (ii) and (v) above
shall be deemed to be satisfied upon (x) the relevant documents or information
being publicly available on the Guarantor’s website or other publicly available
electronic medium (such as EDGAR) within the time period required by such
clause, and (y) the delivery by the Guarantor or the Borrower of notice to the
Administrative Agent and the Lenders, within the time period required by such
clause, that such documents or information are so available.
(q)    Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
hereunder for working capital and other general corporate purposes, including
refinancing of existing indebtedness.




--------------------------------------------------------------------------------

50

(r)    Ratings. At all times maintain ratings by both Moody’s and S&P with
respect to the Index Debt.
ARTICLE VI    
NEGATIVE COVENANTS
SECTION 6.01.    Negative Covenants.    So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, Unreimbursed LC Disbursement,
interest or fees payable hereunder shall remain unpaid or any Letter of Credit
shall remain outstanding, no Credit Party will, without the written consent of
the Required Lenders:
(c)    Limitation on Liens. Create or suffer to exist, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to create or suffer to exist, any
lien, security interest, or other charge or encumbrance (collectively, “Liens”)
upon or with respect to any of its properties, whether now owned or hereafter
acquired, or collaterally assign for security purposes, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to so assign any right to receive
income in each case to secure or provide for or guarantee the payment of Debt
for Borrowed Money of any Person, without in any such case effectively securing,
prior to or concurrently with the creation, issuance, assumption or guaranty of
any such Debt for Borrowed Money, the Obligations (together with, if the
Guarantor shall so determine, any other Debt for Borrowed Money of or guaranteed
by the Guarantor or any of its Subsidiaries ranking equally with the Loans and
Unreimbursed LC Disbursements and then existing or thereafter created) equally
and ratably with (or prior to) such Debt for Borrowed Money; provided, however,
that the foregoing restrictions shall not apply to or prevent the creation or
existence of:
(i)    (A) Liens on any property acquired, constructed or improved by the
Guarantor or any of its Subsidiaries (other than a Utility Subsidiary) after the
date of this Agreement that are created or assumed prior to, contemporaneously
with, or within 180 days after, such acquisition or completion of such
construction or improvement, to secure or provide for the payment of all or any
part of the purchase price of such property or the cost of such construction or
improvement; or (B) in addition to Liens contemplated by clauses (ii) and (iii)
below, Liens on any property existing at the time of acquisition thereof,
provided that the Liens shall not apply to any property theretofore owned by the
Guarantor or any such Subsidiary other than, in the case of any such
construction or improvement, (1) unimproved real property on which the property
so constructed or the improvement is located, (2) other property (or
improvements thereon) that is an improvement to or is acquired or constructed
for specific use with such acquired or constructed property (or improvement
thereof), and (3) any rights and interests (A) under any agreements or other
documents relating to, or (B) appurtenant to, the property being so constructed
or improved or such other property;
(ii)    existing Liens on any property or indebtedness of a corporation that is
merged with or into or consolidated with any Credit Party or any of its
Subsidiaries; provided that such Lien was not created in contemplation of such
merger or consolidation;




--------------------------------------------------------------------------------

51

(iii)    Liens on any property or indebtedness of a corporation existing at the
time such corporation becomes a Subsidiary of any Credit Party; provided that
such Lien was not created in contemplation of such occurrence;
(iv)    Liens to secure Debt for Borrowed Money of a Subsidiary of a Credit
Party to a Credit Party or to another Subsidiary of the Guarantor;
(v)    Liens in favor of the United States of America, any State, any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt for Borrowed Money
incurred for the purpose of financing all or any part of the purchase price of
the cost of constructing or improving the property subject to such Liens,
including, without limitation, Liens to secure Debt for Borrowed Money of the
pollution control or industrial revenue bond type;
(vi)    Liens on any property (including any natural gas, oil or other mineral
property) to secure all or part of the cost of exploration, drilling or
development thereof or to secure Debt for Borrowed Money incurred to provide
funds for any such purpose;
(vii)    Liens existing on the date of this Agreement;
(viii)    Liens for the sole purposes of extending, renewing or replacing in
whole or in part Debt for Borrowed Money secured by any Lien referred to in the
foregoing clauses (i) through (vii), inclusive, or this clause (viii); provided,
however, that the principal amount of Debt for Borrowed Money secured thereby
shall not exceed the principal amount of Debt for Borrowed Money so secured at
the time of such extension, renewal or replacement (which, for purposes of this
limitation as it applies to a synthetic lease, shall be deemed to be (x) the
lessor’s original cost of the property subject to such lease at the time of
extension, renewal or replacement, less (y) the aggregate amount of all prior
payments under such lease allocated pursuant to the terms of such lease to
reduce the principal amount of the lessor’s investment, and borrowings by the
lessor, made to fund the original cost of the property), and that such
extension, renewal or replacement shall be limited to all or a part of the
property or indebtedness which secured the Lien so extended, renewed or replaced
(plus improvements on such property);
(ix)    Liens on any property or assets of a Project Financing Subsidiary, or on
any Capital Stock in a Project Financing Subsidiary, in either such case, that
secure only a Project Financing or a Contingent Guaranty that supports a Project
Financing; or
(x)    Any Lien, other than a Lien described in any of the foregoing clauses (i)
through (ix), inclusive, to the extent that it secures Debt for Borrowed Money,
or guaranties thereof, the outstanding principal balance of which at the time of
creation of such Lien, when added to the aggregate principal balance of all Debt
for Borrowed Money secured by Liens incurred under this clause (x) then
outstanding, does not exceed $150,000,000.




--------------------------------------------------------------------------------

52

If at any time any Credit Party or any of its Subsidiaries shall create, issue,
assume or guaranty any Debt for Borrowed Money secured by any Lien and the first
paragraph of this Section 6.01(a) requires that the Loans be secured equally and
ratably with such Debt for Borrowed Money, the Borrower shall promptly deliver
to the Administrative Agent and each Lender:
(1)    a certificate of a duly authorized officer of the Borrower stating that
the covenant contained in the first paragraph of this Section 6.01(a) has been
complied with; and
(2)    an opinion of counsel acceptable to the Required Lenders to the effect
that such covenant has been complied with and that all documents executed by any
Credit Party or any of its Subsidiaries in the performance of such covenant
comply with the requirements of such covenant.
(d)    Mergers, Etc. Merge or consolidate with or into, or, except in a
transaction permitted under paragraph (c) of this Section, convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, or permit any of its Subsidiaries to do so,
except that:
(viii)    any Subsidiary of the Guarantor (other than the Borrower) may merge or
consolidate with or transfer assets to or acquire assets from any other
Subsidiary of the Guarantor, provided that in the case of any such merger,
consolidation, or transfer of assets to which NIPSCO or Columbia is a party, the
continuing or surviving Person shall be a Wholly-Owned Subsidiary of the
Guarantor; and
(ix)    the Borrower may merge or consolidate with, or transfer assets to, or
acquire assets from, any other Wholly-Owned Subsidiary of the Guarantor,
provided that in the case of any such merger or consolidation to which the
Borrower is not the surviving Person, or transfer of all or substantially all of
the assets of the Borrower to any other Wholly-Owned Subsidiary of the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal
quarter then most recently ended) and (B) such surviving Person or transferee,
as applicable, shall have assumed all of the obligations of the Borrower under
and in respect of the Credit Documents by written instrument satisfactory to the
Administrative Agent and its counsel in their reasonable discretion, accompanied
by such opinions of counsel and other supporting documents as they may
reasonably require; and
(x)    any Subsidiary of the Guarantor may merge into the Guarantor or the
Borrower or transfer assets to the Borrower or the Guarantor, provided that in
the case of any merger or consolidation of the Borrower into the Guarantor or
transfer of all or substantially all of the assets of the Borrower to the
Guarantor, immediately after giving effect thereto, (A) no Event of Default
shall have occurred and be continuing (determined, for purposes of compliance
with Article VII after giving effect to such transaction, on a pro forma basis
as if such transaction had occurred on the last day of the Guarantor’s fiscal




--------------------------------------------------------------------------------

53

quarter then most recently ended) and (B) the Guarantor shall have assumed all
of the obligations of the Borrower under and in respect of the Credit Documents
by written instrument satisfactory to the Administrative Agent and its counsel
in their reasonable discretion, accompanied by such opinions of counsel and
other supporting documents as they may reasonably require; and
(xi)    the Guarantor or any Subsidiary of the Guarantor may merge, or
consolidate with or transfer all or substantially all of its assets to any other
Person; provided that in each case under this clause (iii), immediately after
giving effect thereto, (A) no Event of Default shall have occurred and be
continuing (determined, for purposes of compliance with Article VII after giving
effect to such transaction, on a pro forma basis as if such transaction had
occurred on the last day of the Guarantor’s fiscal quarter then most recently
ended); (B) in the case of any such merger, consolidation or transfer of assets
to which the Borrower is a party, the Borrower shall be the continuing or
surviving corporation; (C) in the case of any such merger, consolidation, or
transfer of assets to which NIPSCO or Columbia is a party, NIPSCO or Columbia,
as the case may be, shall be the continuing or surviving corporation and shall
be a Wholly-Owned Subsidiary of the Guarantor; (D) in the case of any such
merger, consolidation or transfer of assets to which the Guarantor is a party,
the Guarantor shall be the continuing or surviving corporation; and (E) the
Index Debt shall be rated at least BBB- by S&P and at least Baa3 by Moody’s.
(e)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of their respective Subsidiaries to sell, lease, transfer or
otherwise dispose of (other than in connection with a transaction authorized by
paragraph (b) of this Section) any substantial part of its assets; provided that
the foregoing shall not prohibit any such sale, conveyance, lease, transfer or
other disposition that (i) constitutes realization on a Lien permitted to exist
under Section 6.01(a); or (ii) (A) (1) is for a price not materially less than
the fair market value of such assets, (2) would not materially impair the
ability of any Credit Party to perform its obligations under this Agreement and
(3) together with all other such sales, conveyances, leases, transfers and other
dispositions, would have no Material Adverse Effect, or (B) would not result in
the sale, lease, transfer or other disposition, in the aggregate, of more than
10% of the consolidated total assets of the Guarantor and its Subsidiaries,
determined in accordance with GAAP, on December 31, 2012.
(f)    Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate to
terminate, any Plan so as to result in a Material Adverse Effect or (ii) permit
to exist any occurrence of any Reportable Event (as defined in Title IV of
ERISA), or any other event or condition, that presents a material (in the
reasonable opinion of the Required Lenders) risk of such a termination by the
PBGC of any Plan, if such termination could reasonably be expected to have a
Material Adverse Effect.
(g)    Certain Restrictions. Permit any of its Subsidiaries (other than, in the
case of the Guarantor, the Borrower) to enter into or permit to exist any
agreement that by its terms prohibits such Subsidiary from making any payments,
directly or indirectly, to such Credit Party by way of dividends, advances,
repayment of loans or advances, reimbursements of management or other
intercompany charges, expenses and accruals or other returns on investment, or
any other agreement




--------------------------------------------------------------------------------

54

that restricts the ability of such Subsidiary to make any payment, directly or
indirectly, to such Credit Party; provided that the foregoing shall not apply to
prohibitions and restrictions (i) imposed by applicable law, (ii) (A) imposed
under an agreement in existence on the date of this Agreement, and (B) described
on Schedule 6.01(e), (iii) existing with respect to a Subsidiary on the date it
becomes a Subsidiary that are not created in contemplation thereof (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such prohibition or restriction), (iv) contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
prohibitions or restrictions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (v) imposed on a Project Financing Subsidiary
in connection with a Project Financing, or (vi) that could not reasonably be
expected to have a Material Adverse Effect.
(h)    Sanction Laws and Regulations.  Use, directly or indirectly, any proceeds
of Extensions of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity (i)
to fund any activities or business of or with any Designated Person, or in any
country or territory, that at the time of such funding is the subject of any
sanctions under any Sanctions Laws and Regulations, or (ii) in any other manner 
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Agreement.
ARTICLE VII    
FINANCIAL COVENANT
So long as any Lender shall have any Commitment hereunder or any principal of
any Loan, Unreimbursed LC Disbursement, interest or fees payable hereunder shall
remain unpaid or any Letter of Credit shall remain outstanding, the Guarantor
shall maintain a Debt to Capitalization Ratio of not more than 0.70 to 1.00.
ARTICLE VIII    
EVENTS OF DEFAULT
SECTION 8.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Loan or Unreimbursed
LC Disbursement when the same becomes due and payable or shall fail to pay any
interest, fees or other amounts hereunder within three Business Days after when
the same becomes due and payable; or
(b)    Any representation or warranty made by any Credit Party in any Credit
Document or by any Credit Party (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect (or any
such representation or warranty that was otherwise qualified by materiality
shall prove to have been false or misleading in any respect) when made; or
(c)    Any Credit Party shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e), 5.01(f), 5.01(h), 5.01(i), 6.01 or
Article VII; or
(d)    Any Credit Party shall fail to perform or observe any term, covenant or
agreement contained in any Credit Document on its part to be performed or
observed (other than one identified




--------------------------------------------------------------------------------

55

in paragraph (a), (b) or (c) above) if the failure to perform or observe such
other term, covenant or agreement shall remain unremedied for thirty days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
(e)    The Guarantor, the Borrower or any of their respective Subsidiaries shall
fail to pay any principal of or premium or interest on any Indebtedness
(excluding Non-Recourse Debt) which is outstanding in a principal amount of at
least $50,000,000 in the aggregate (but excluding the Loans) of the Guarantor,
the Borrower or such Subsidiary, as the case may be, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the scheduled maturity of such Indebtedness; or any
such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; or
(f)    Any Credit Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Credit Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against any Credit Party (but not instituted by any Credit Party),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, any Credit Party or
for any substantial part of its property) shall occur; or any Credit Party shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (f); or
(g)    One or more Subsidiaries of the Guarantor (other than the Borrower) in
which the aggregate sum of (i) the amounts invested by the Guarantor and its
other Subsidiaries in the aggregate, by way of purchases of Capital Stock,
Capital Leases, loans or otherwise, and (ii) the amount of recourse, whether
contractual or as a matter of law (but excluding Non-Recourse Debt), available
to creditors of such Subsidiary or Subsidiaries against the Guarantor or any of
its other Subsidiaries, is $100,000,000 or more (collectively, “Substantial
Subsidiaries”) shall generally not pay their respective debts as such debts
become due, or shall admit in writing their respective inability to pay their
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Substantial
Subsidiaries seeking to adjudicate them bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of them or their respective debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for




--------------------------------------------------------------------------------

56

relief or the appointment of a receiver, trustee, custodian or other similar
official for them or for any substantial part of their respective property and,
in the case of any such proceeding instituted against Substantial Subsidiaries
(but not instituted by the Guarantor or any Subsidiary of the Guarantor), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, the Substantial Subsidiaries or for any
substantial part of their respective property) shall occur; or Substantial
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this paragraph (g); or
(h)    Any judgment or order for the payment of money in excess of $50,000,000
shall be rendered against the Borrower, the Guarantor or any of its other
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
(i)    Any ERISA Event shall have occurred with respect to a Plan and, 30 days
after notice thereof shall have been given to the Guarantor or the Borrower by
the Administrative Agent, (i) such ERISA Event shall still exist and (ii) the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or, in the
case of a Plan with respect to which an ERISA Event described in clauses (c)
through (f) of the definition of ERISA Event shall have occurred and then exist,
the liability related thereto) is equal to or greater than $10,000,000 (when
aggregated with paragraphs (j), (k) and (l) of this Section), and a Material
Adverse Effect could reasonably be expected to occur as a result thereof; or
(j)    The Guarantor or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Guarantor and its
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum (in either case, when aggregated with paragraphs (i), (k) and (l) of
this Section), and a Material Adverse Effect could reasonably be expected to
occur as a result thereof; or
(k)    The Guarantor or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Guarantor and its ERISA Affiliates to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan year of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $10,000,000 (when aggregated with paragraphs (i), (j) and (l) of this
Section), and a Material Adverse Effect could reasonably be expected to occur as
a result thereof; or
(l)    The Guarantor or any ERISA Affiliate shall have committed a failure
described in Section 303(k)(1) of ERISA and the amount determined under
Section 303(k)(3) of ERISA is equal




--------------------------------------------------------------------------------

57

to or greater than $10,000,000 (when aggregated with paragraphs (i), (j) and (k)
of this Section), and a Material Adverse Effect could reasonably be expected to
occur as a result thereof; or
(m)    Any provision of the Credit Documents shall be held by a court of
competent jurisdiction to be invalid or unenforceable against any Credit Party
purported to be bound thereby, or any Credit Party shall so assert in writing;
or
(n)    Any Change of Control shall occur;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitment of each Lender, the obligation of the Swingline Lender to
make or maintain Swingline Loans and the obligation of each LC Bank to issue or
maintain Letters of Credit hereunder to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request or with the consent of the
Required Lenders, by notice to the Borrower, declare all amounts payable under
this Agreement to be forthwith due and payable, whereupon all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided that in the event of an actual or deemed entry of an order
for relief with respect to any Credit Party under the Federal Bankruptcy Code,
(1) the Commitment of each Lender, the obligation of the Swingline Lender to
make or maintain Swingline Loans and the obligation of each LC Bank to issue or
maintain Letters of Credit hereunder shall automatically be terminated and
(2) all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
Notwithstanding anything to the contrary contained herein, no notice given or
declaration made by the Administrative Agent pursuant to this Section 8.01 shall
affect (i) the obligation of any LC Bank to make any payment under any
outstanding Letter of Credit issued by such LC Bank in accordance with the terms
of such Letter of Credit, (ii) the obligations of each Lender in respect of each
such Letter of Credit or (iii) the obligation of each Lender to purchase its pro
rata share of any Swingline Loans; provided, however, that upon the occurrence
and during the continuance of any Event of Default, the Administrative Agent
shall at the request, or may with the consent, of the Required Lenders, upon
notice to the Borrower, require the Borrower to deposit with the Administrative
Agent an amount in the cash account (the “Cash Account”) described below equal
to the then current LC Outstandings. Such Cash Account shall at all times be
free and clear of all rights or claims of third parties. The Cash Account shall
be maintained with the Administrative Agent in the name of, and under the sole
dominion and control of, the Administrative Agent, and amounts deposited in the
Cash Account shall bear interest at a rate equal to the rate generally offered
by Barclays for deposits equal to the amount deposited by the Borrower in the
Cash Account pursuant to this Section 8.01, for a term to be agreed to between
the Borrower and the Administrative Agent. If any drawings under any Letter of
Credit then outstanding or thereafter made are not reimbursed in full
immediately upon demand or, in the case of subsequent drawings, upon being made,
then, in any such event, the Administrative Agent may apply the amounts then on
deposit in the Cash Account, in such priority as the Administrative Agent shall
elect, toward the payment in full of any or all of the Borrower’s obligations
hereunder as and when such obligations shall become due and




--------------------------------------------------------------------------------

58

payable. Upon payment in full, after the termination of the Letters of Credit,
of all such obligations, the Administrative Agent will repay to the Borrower any
cash then on deposit in the Cash Account.
ARTICLE IX    
THE ADMINISTRATIVE AGENT
SECTION 9.01.    The Administrative Agent.
(c)    Each of the Lenders and each LC Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
(d)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the any Credit Party or any of such Credit Party’s
Subsidiaries or other Affiliates thereof as if it were not the Administrative
Agent hereunder.
(e)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the Guarantor or any of its other Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or, if applicable, all of the Lenders) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (1) any statement, warranty or representation made in
or in connection with this Agreement, (2) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (3) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (4) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(5) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the conformity thereof to such express
requirement.
(f)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other




--------------------------------------------------------------------------------

59

writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for a Credit Party)
independent accountants and other experts selected by it and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.
(g)    The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
(h)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Credit Parties. Upon any such resignation,
the Required Lenders shall have the right, with the consent of the Borrower
(which consent shall not unreasonably be withheld), to appoint a successor,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank, in any event
having total assets in excess of $500,000,000 and who shall serve until such
time, if any, as an Agent shall have been appointed as provided above. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 11.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.
(i)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.




--------------------------------------------------------------------------------

60

(j)    No Lender identified on the signature pages of this Agreement as a “Lead
Arranger”, “Co-Documentation Agent” or “Syndication Agent”, or that is given any
other title hereunder other than “LC Bank”, “Swingline Lender” or
“Administrative Agent”, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the generality of the foregoing, no Lender so
identified as a “Lead Arranger”, “Co-Documentation Agent” or “Syndication Agent”
or that is given any other title hereunder, shall have, or be deemed to have,
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on the Lenders so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
(k)    Notwithstanding anything to the contrary herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and in the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and LC Banks; provided, however, that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (ii) the LC Banks or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as LC Bank or Swingline Lender, as the case may
be) hereunder and under the other Credit Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.18(c)) or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a Bankruptcy Event
relative to any Credit Party; and provided, further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (A) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.01 and (B) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 2.18(c), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
ARTICLE X    
GUARANTY
SECTION 10.01.    The Guaranty.
(d)    The Guarantor, as primary obligor and not merely as a surety, hereby
irrevocably, absolutely and unconditionally guarantees to the Administrative
Agent and the Lenders and each of their respective successors, endorsees,
transferees and assigns (each a “Beneficiary” and collectively, the
“Beneficiaries”) the prompt and complete payment by the Borrower, as and when
due and payable, of the Obligations, in accordance with the terms of the Credit
Documents. The provisions of this Article X are sometimes referred to
hereinafter as the “Guaranty”.
(e)    The Guarantor hereby guarantees that the Obligations will be paid
strictly in accordance with the terms of the Credit Documents, regardless of any
law now or hereafter in effect in any jurisdiction affecting any such terms or
the rights of the Beneficiaries with respect thereto. The obligations and
liabilities of the Guarantor under this Guaranty shall be absolute and
unconditional




--------------------------------------------------------------------------------

61

irrespective of: (i) any lack of validity or enforceability of any of the
Obligations or any Credit Document, or any delay, failure or omission to enforce
or agreement not to enforce, or the stay or enjoining, by order of court, by
operation of law or otherwise, of the exercise of any right with respect to the
foregoing (including, in each case, without limitation, as a result of the
insolvency, bankruptcy or reorganization of any Beneficiary, the Borrower or any
other Person); (ii) any change in the time, manner or place of payment of, or in
any other term in respect of, all or any of the Obligations, or any other
amendment or waiver of or consent to any departure from the Credit Documents or
any agreement or instrument relating thereto; (iii) any exchange or release of,
or non-perfection of any Lien on or in any collateral, or any release, amendment
or waiver of, or consent to any departure from, any other guaranty of, or
agreement granting security for, all or any of the Obligations; (iv) any claim,
set-off, counterclaim, defense or other rights that the Guarantor may have at
any time and from time to time against any Beneficiary or any other Person,
whether in connection with this Transaction or any unrelated transaction; or
(v) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Borrower or any other guarantor or surety in respect
of the Obligations or the Guarantor in respect hereof.
(f)    The Guaranty provided for herein (i) is a guaranty of payment and not of
collection; (ii) is a continuing guaranty and shall remain in full force and
effect until the Commitments and Letters of Credit have been terminated and the
Obligations have been paid in full in cash; and (iii) shall continue to be
effective or shall be reinstated, as the case may be, if at any time any
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be returned by any Beneficiary upon or as a result of the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or
otherwise, all as though such payment had not been made.
(g)    The obligations and liabilities of the Guarantor hereunder shall not be
conditioned or contingent upon the pursuit by any Beneficiary or any other
Person at any time of any right or remedy against the Borrower or any other
Person that may be or become liable in respect of all or any part of the
Obligations or against any collateral security or guaranty therefor or right of
setoff with respect thereto.
(h)    The Guarantor hereby consents that, without the necessity of any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by any Beneficiary may be rescinded by such Beneficiary and any of the
Obligations continued after such rescission.
(i)    The Guarantor’s obligations under this Guaranty shall be unconditional,
irrespective of any lack of capacity of the Borrower or any lack of validity or
enforceability of any other provision of this Agreement or any other Credit
Document, and this Guaranty shall not be affected in any way by any variation,
extension, waiver, compromise or release of any or all of the Obligations or of
any security or guaranty from time to time therefor.
(j)    The obligations of the Guarantor under this Guaranty shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding or action, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, marshalling of assets, assignment for
the benefit of creditors, composition with creditors, readjustment, liquidation
or arrangement of the Borrower or any similar proceedings or actions, or by any
defense the Borrower




--------------------------------------------------------------------------------

62

may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding or action. Without
limiting the generality of the foregoing, the Guarantor’s liability shall extend
to all amounts and obligations that constitute the Obligations and would be owed
by the Borrower, but for the fact that they are unenforceable or not allowable
due to the existence of any such proceeding or action.
SECTION 10.02.    Waivers.
(f)    The Guarantor hereby unconditionally waives: (i) promptness and
diligence; (ii) notice of or proof of reliance by the Administrative Agent or
the Lenders upon this Guaranty or acceptance of this Guaranty; (iii) notice of
the incurrence of any Obligation by the Borrower or the renewal, extension or
accrual of any Obligation or of any circumstances affecting the Borrower’s
financial condition or ability to perform the Obligations; (iv) notice of any
actions taken by the Beneficiaries or the Borrower or any other Person under any
Credit Document or any other agreement or instrument relating thereto; (v) all
other notices, demands and protests, and all other formalities of every kind in
connection with the enforcement of the Obligations, of the obligations of the
Guarantor hereunder or under any other Credit Document, the omission of or delay
in which, but for the provisions of this Section 10 might constitute grounds for
relieving the Guarantor of its obligations hereunder; (vi) any requirement that
the Beneficiaries protect, secure, perfect or insure any Lien or any property
subject thereto, or exhaust any right or take any action against the Borrower or
any other Person or any collateral; and (vii) each other circumstance, other
than payment of the Obligations in full, that might otherwise result in a
discharge or exoneration of, or constitute a defense to, the Guarantor’s
obligations hereunder.
(g)    No failure on the part of any Beneficiary to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder or under any Credit
Document or any other agreement or instrument relating thereto shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any Credit Document or any other agreement
or instrument relating thereto preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. This Guaranty is in
addition to and not in limitation of any other rights, remedies, powers and
privileges the Beneficiaries may have by virtue of any other instrument or
agreement heretofore, contemporaneously herewith or hereafter executed by the
Guarantor or any other Person or by applicable law or otherwise. All rights,
remedies, powers and privileges of the Beneficiaries shall be cumulative and may
be exercised singly or concurrently. The rights, remedies, powers and privileges
of the Beneficiaries under this Guaranty against the Guarantor are not
conditional or contingent on any attempt by the Beneficiaries to exercise any of
their rights, remedies, powers or privileges against any other guarantor or
surety or under the Credit Documents or any other agreement or instrument
relating thereto against the Borrower or against any other Person.
(h)    The Guarantor hereby acknowledges and agrees that, until the Commitments
have been terminated and all of the Obligations have been paid in full in cash,
under no circumstances shall it be entitled to be subrogated to any rights of
any Beneficiary in respect of the Obligations performed by it hereunder or
otherwise, and the Guarantor hereby expressly and irrevocably waives, until the
Commitments have been terminated and all of the Obligations have been paid in
full in cash, (i) each




--------------------------------------------------------------------------------

63

and every such right of subrogation and any claims, reimbursements, right or
right of action relating thereto (howsoever arising), and (ii) each and every
right to contribution, indemnification, set-off or reimbursement, whether from
the Borrower or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, and whether arising by contract or operation
of law or otherwise by reason of the Guarantor’s execution, delivery or
performance of this Guaranty.
(i)    The Guarantor represents and warrants that it has established adequate
means of keeping itself informed of the Borrower’s financial condition and of
other circumstances affecting the Borrower’s ability to perform the Obligations,
and agrees that neither the Administrative Agent nor any Lender shall have any
obligation to provide to the Guarantor any information it may have, or hereafter
receive, in respect of the Borrower.
ARTICLE XI    
MISCELLANEOUS
SECTION 11.01.    Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(j)    if to any Credit Party, to it at:
801 East 86th Avenue
Merrillville, Indiana 46410
Attention: Vice President, Treasurer and Chief Risk Officer
Telecopier: (219) 647-6188;


with a copy to such Credit Party at:


801 East 86th Avenue
Merrillville, Indiana 46410
Attention: Assistant Treasurer
Telecopier: (219) 647-6116;




(k)    if to the Administrative Agent, to Barclays Bank PLC at:
1301 Sixth Avenue
New York, New York 10019
Attn: Sookie Siew
Telecopier: (917) 522-0569
Telephone: (212) 320-7205
Email: sookie.siew@barclays.com
Email: xrausloanops5@barclays.com


with a copy to such party at:




--------------------------------------------------------------------------------

64



745 Seventh Avenue
New York, NY 10019
Attn: Alicia Borys
Telecopier: (212) 526-5115
Email: alicia.borys@barclays.com
Email: ltmny@barclays.com




(l)    if to Barclays as an Initial LC Bank, at:
200 Park Avenue
New York, NY 10166
Attn: Letters of Credit / Dawn Townsend
Telecopier: (212) 412 5011
Email: xraletterofcredit@barclays.com




(m)    if to any Lender, any LC Bank (other than Barclays) or the Swingline
Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
SECTION 11.02.    Waivers; Amendments.
(c)    No failure or delay by the Administrative Agent, any LC Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the LC
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Credit Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, no Extension of Credit shall be




--------------------------------------------------------------------------------

65

construed as a waiver of any Default, regardless of whether the Administrative
Agent, any LC Bank or any Lender may have had notice or knowledge of such
Default at the time.
(d)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, the Guarantor and the Required Lenders or by the Borrower, the
Guarantor and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or any Unreimbursed LC Disbursement or reduce the rate of interest
thereon, or reduce any fees or other amounts payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, any Unreimbursed LC
Disbursement or any interest thereon, or any fees or other amounts payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release the Guarantor from its
obligations under the Guaranty without the written consent of each Lender, (vi)
waive any of the conditions precedent to the effectiveness of this Agreement set
forth in Section 3.01 without the written consent of each Lender, (vii) issue
any Letter of Credit with an expiry date, or extend the expiry date of any
Letter of Credit to a date, that is later than the Termination Date without the
written consent of each Lender, or (viii) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or any LC Bank hereunder without the prior written
consent of the Administrative Agent or such LC Bank, as the case may be.
SECTION 11.03.    Expenses; Indemnity; Damage Waiver.
(e)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the initial syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the LC Banks, including the
reasonable fees, charges and disbursements of counsel for each LC Bank, in
connection with the execution, delivery, administration, modification and
amendment of any Letters of Credit to be issued by it hereunder, and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, any LC
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent, any LC Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made and Letters of Credit issued hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof.




--------------------------------------------------------------------------------

66

(f)    The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, each Co-Documentation Agent, each LC Bank, each Lender and the Swingline
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, penalties, damages, liabilities and related
reasonable expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transaction contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property now, in the past or hereafter owned or operated by the
Borrower, the Guarantor or any of its other Subsidiaries, or any Environmental
Liability related in any way to the Borrower, the Guarantor or any of its other
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(g)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any LC Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or such LC Bank such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such LC Bank in its capacity as
such.
(h)    To the extent permitted by applicable law, (i) the Borrower shall not
assert, and does hereby waive, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) without limiting the rights of
indemnification of any Indemnitee set forth in this Agreement with respect to
liabilities asserted by third parties, each party hereto shall not assert, and
hereby waives, any claim against each other party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof.
(i)    All amounts due under this Section shall be payable not later than 20
days after written demand therefor.
SECTION 11.04.    Successors and Assigns.
(g)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby; provided that, (i) except




--------------------------------------------------------------------------------

67

to the extent permitted pursuant to Section 6.01(b)(ii) and (iii), no Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and each LC Bank (and
any attempted assignment or transfer by a Credit Party without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(h)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
(B)    the Administrative Agent;
(C)    the Swingline Lender; and
(D)    each LC Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;




--------------------------------------------------------------------------------

68

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(E)    without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code; and
(F)    no assignment shall be made to any Affiliate of any Credit Party.
For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
(i)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount of the Loans and other Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the




--------------------------------------------------------------------------------

69

Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the LC Banks and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.
(j)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(k)    Any Lender may, without the consent of or notice to the Borrower, any LC
Bank or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Guarantor and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant's interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(l)    A Participant shall not be entitled to receive any greater payment under
Section 2.l5 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation




--------------------------------------------------------------------------------

70

sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.
(m)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, to a Federal Reserve Bank or any central
bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
SECTION 11.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Guarantor herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit. The provisions of Sections 2.15,
2.16, 2.17, 10.01(c)(iii) and 11.03 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
SECTION 11.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the
commitment letter relating to the credit facility provided hereby (to the extent
provided therein) and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of an original executed counterpart of this
Agreement.
SECTION 11.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 11.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each LC Bank or any Affiliate of either is
hereby authorized at any




--------------------------------------------------------------------------------

71

time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of any Credit Party against any of
and all the Obligations now or hereafter existing under this Agreement held by
such Lender or such LC Bank, irrespective of whether or not such Lender or such
LC Bank shall have made any demand under this Agreement and although such
Obligations may be unmatured. The rights of each Lender and each LC Bank under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 11.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(g)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(h)    Each Credit Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any LC Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against any Credit Party or its
properties in the courts of any jurisdiction.
(i)    Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(j)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 11.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS




--------------------------------------------------------------------------------

72

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 11.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
or any credit insurance provider, in each case, relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any LC Bank
or any Lender on a nonconfidential basis from a source other than a Credit Party
or any Subsidiary of a Credit Party. For the purposes of this Section,
“Information” means all information received from any Credit Party or any
Subsidiary of a Credit Party relating to a Credit Party or any Subsidiary of a
Credit Party or its respective businesses, other than any such information that
is available to the Administrative Agent, any LC Bank or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
of a Credit Party; provided that, in the case of information received from any
Credit Party or any Subsidiary of a Credit Party after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 11.13.    USA PATRIOT Act. Each Lender hereby notifies the Credit
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Credit Parties,
which information includes the name and address of the Credit




--------------------------------------------------------------------------------

73

Parties and other information that will allow such Lender to identify the Credit
Parties in accordance with the Act.
SECTION 11.14.     Acknowledgments. Each of the Guarantor and the Borrower
hereby acknowledges that:
(a)    it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;
(b)    neither any Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Guarantor or the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between any Arranger, the Administrative Agent and the Lenders, on
one hand, and the Guarantor and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor, and, to the fullest
extent permitted by law, each of the Guarantor and the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby;
(c)    it is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents; and
(d)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Administrative Agent and the Lenders or among the Guarantor, the
Borrower and the Lenders.
SECTION 11.15.    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


NISOURCE FINANCE CORP., as Borrower




By:    
Name:
Title:


Federal Tax Identification Number: 35-2105468








NISOURCE INC., as Guarantor


By:    
Name:
Title:


Federal Tax Identification Number: 35-2108964















Signature Page to
Second Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender, as Swingline Lender, as an LC Bank and as
Administrative Agent




By:    
Name:
Title:















Signature Page to
Second Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as an LC Bank




By:    
Name:
Title:




By:    
Name:
Title:











Signature Page to
Second Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------




[OTHER LENDERS], as a Lender




By:    
Name:
Title:




 
 
 




Signature Page to
Second Amended and Restated Revolving Credit Agreement

--------------------------------------------------------------------------------




Annex A
PRICING GRID
The “Applicable Rate” for any day with respect to any Eurodollar Loan, ABR Loan,
Swingline Loan, Facility Fee or LC Risk Participation Fee, as the case may be,
is the percentage set forth below in the applicable row under the column
corresponding to the Status that exists on such day:
Status
Level I
Level II
Level III
Level IV
Level V
Level VI
Eurodollar Revolving Loans
(basis points)


100


107.5


127.5


147.5


165


205
ABR Loans and Swingline Loans
(basis points)


0


7.5


27.5


47.5


65


105
Facility Fee (basis points)


12.5


17.5


22.5


27.5


35


45
LC Risk Participation Fee (basis points)


100


107.5


127.5


147.5


165


205

For purposes of this Pricing Grid, the following terms have the following
meanings (as modified by the provisos below):
“Level I Status” exists at any date if, at such date, the Index Debt is rated
either A- or higher by S&P or A3 or higher by Moody’s.
“Level II Status” exists at any date if, at such date, the Index Debt is rated
either BBB+ by S&P or Baa1 by Moody’s.
“Level III Status” exists at any date if, at such date, the Index Debt is rated
either BBB by S&P or Baa2 by Moody’s.
“Level IV Status” exists at any date if, at such date, the Index Debt is rated
either BBB- by S&P or Baa3 by Moody’s.
“Level V Status” exists at any date if, at such date, the Index Debt is rated
either BB+ by S&P or Ba1 by Moody’s.
“Level VI Status” exists at any date if, at such date, no other Status exists.
“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.
The credit ratings to be utilized for purposes of this Pricing Grid are those
assigned to the Index Debt, and any rating assigned to any other debt security
of the Borrower shall be disregarded. The rating in effect at any date is that
in effect at the close of business on such date.

Annex A-1

--------------------------------------------------------------------------------




Provided, that the applicable Status shall change as and when the applicable
Index Debt ratings change.
Provided further, that if the Index Debt is split-rated, the applicable Status
shall be determined on the basis of the higher of the two ratings then
applicable; provided further, that, if the Index Debt is split-rated by two or
more levels, the applicable Status shall instead be determined on the basis of
the rating that is one level above the lower of the two ratings then applicable.
Provided further, that if both Moody’s and S&P, or their successors as
applicable, shall have ceased to issue or maintain such ratings, then the
applicable Status shall be Level VI.







Annex A-2

--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Revolving Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrower(s):
NiSource Finance Corp., a Delaware corporation
 
 
 
 
4.
Administrative Agent:
Barclays Bank PLC, as the administrative agent under the Credit Agreement
 
 
 
5.
Credit Agreement:
The Second Amended and Restated Revolving Credit Agreement dated as of September
30, 2013 among NiSource Finance Corp., as borrower, NiSource Inc., a Delaware
corporation, as guarantor, the Lenders parties thereto, Barclays Bank PLC, as
Administrative Agent, and the other agents parties thereto



6.
Assigned Interest:





--------------------------------------------------------------------------------




Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%
 
$
$
%
 
$
$
%
 
 
 
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:
 
 
 
 







--------------------------------------------------------------------------------




Consented to and Accepted:
 
 
 
BARCLAYS BANK PLC, as Administrative Agent and LC Bank
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
[Consented to:]
 
 
 
[__________], as LC Bank
 
 
 
By:
 
 
 
 
Title:
 
 


[NISOURCE FINANCE CORP., as Borrower] 
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
 
 









--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(h) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This




--------------------------------------------------------------------------------




Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.








--------------------------------------------------------------------------------




EXHIBIT B
FORM OF OPINION OF SCHIFF HARDIN LLP






--------------------------------------------------------------------------------




EXHIBIT C


FORM OF REVOLVING LOAN BORROWING REQUEST




REVOLVING LOAN BORROWING REQUEST


Date: ________, ____
To: Barclays Bank PLC,
as Administrative Agent
1301 Sixth Avenue
New York, NY 10019
Attention: Sookie Siew
Facsimile: (917) 522-0569
Telephone: (212) 320-7205
Email: xraUSLoanOps5@barclays.com

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of September 30, 2013 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., a
Delaware corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.
The Borrower hereby requests a Revolving Borrowing, as follows:
1.    In the aggregate amount of $________.
2.    On ________, 201_ (a Business Day).
3.    Comprised of a [ABR] [Eurodollar] Borrowing.


[4.     With an Interest Period of ___ months.]
[4][5].    The Borrower’s account to which funds are to be disbursed is:
Account Number: __________
        Location:_________________
This Borrowing Request and the Revolving Borrowing requested herein comply with
the Agreement, including Sections 2.01(a), 2.02 and 3.02 of the Agreement.
NISOURCE FINANCE CORP.


By: ___________________________
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT D


FORM OF SWINGLINE REQUEST




SWINGLINE REQUEST


Date: _______, ____
To: Barclays Bank PLC,
as Swingline Lender
Barclays Bank PLC,
as Administrative Agent
1301 Sixth Avenue
New York, NY 10019
Attention: Sookie Siew
Facsimile: (917) 522-0569
Telephone: (212) 320-7205
Email: xraUSLoanOps5@barclays.com


Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of September 30, 2013 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., a
Delaware corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.
The Borrower hereby requests a Swingline Loan from the Swingline Lender listed
above, as follows:
1.    In the amount of $________.
2.    On __________, 201_ (a Business Day).
This Swingline Request and the Swingline Loan requested herein comply with the
Agreement, including Sections 2.03 and 3.02 of the Agreement.
NISOURCE FINANCE CORP.
By: ____________________
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT E


FORM OF LC CREDIT EXTENSION REQUEST


LC CREDIT EXTENSION REQUEST
Date: ________, ____
To: [___________],
as LC Bank
[___________]
cc: Barclays Bank PLC,
as Administrative Agent
1301 Sixth Avenue
New York, NY 10019
Attention: Sookie Siew
Facsimile: (917) 522-0569
Telephone: (212) 320-7205
Email: xraUSLoanOps5@barclays.com


Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of September 30, 2013 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., a
Delaware corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.
The Borrower hereby requests a Letter of Credit credit extension by the LC Bank
listed above, as follows:
1.    [An issuance of a new Letter of Credit in the amount of $[______]] [an
amendment to existing Letter of Credit No. [______] issued by such LC Bank].
2.    On __________, 201_ (a Business Day).
This request for Letter of Credit credit extension complies with the Agreement,
including Sections 2.04 and 3.02 of the Agreement.
NISOURCE FINANCE CORP.
By: ___________________
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT F


FORM OF REVOLVING NOTE


REVOLVING NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
__________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Second Amended and Restated Revolving Credit
Agreement dated as of September 30, 2013 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between the Borrower, NiSource Inc., as
guarantor, the Lenders party thereto, Barclays Bank PLC, as the Administrative
Agent, and the other parties thereto. The Borrower promises to pay interest on
the aggregate unpaid principal amount of each Revolving Loan from time to time
made by the Lender to the Borrower under the Agreement from the date of such
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s office
pursuant to the terms of the Agreement. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Agreement.
This Revolving Note is one of the promissory notes referred to in Section
2.10(e) of the Agreement, is one of the Credit Documents, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Revolving Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
NISOURCE FINANCE CORP.
By: __________________
Name:
Title:




--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______
______







--------------------------------------------------------------------------------




EXHIBIT G


FORM OF INTEREST ELECTION REQUEST




INTEREST ELECTION REQUEST


Date: _______, ____
To: Barclays Bank PLC,
as Administrative Agent
1301 Sixth Avenue
New York, NY 10019
Attention: Sookie Siew
Facsimile: (917) 522-0569
Telephone: (212) 320-7205
Email: xraUSLoanOps5@barclays.com


Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of September 30, 2013 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., a
Delaware corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.
This Interest Election Request is delivered to you pursuant to Section 2.06 of
the Agreement and relates to the following:
1.     A conversion of a Borrowing A continuation of a Borrowing (select one).
2.    In the aggregate principal amount of $________.
3.    which Borrowing is being maintained as a [ABR Revolving Borrowing]
[Eurodollar Revolving Borrowing with an Interest Period ending on ________,
201_].
4.    (select relevant election)
If such Borrowing is a Eurodollar Revolving Borrowing, such Borrowing shall be
continued as a Eurodollar Revolving Borrowing having an Interest Period of [__]
months.
If such Borrowing is a Eurodollar Revolving Borrowing, such Borrowing shall be
converted to an ABR Revolving Borrowing.
If such Borrowing is an ABR Revolving Borrowing, such Borrowing shall be
converted to a Eurodollar Revolving Borrowing having an Interest Period of
[____] months.
5.    Such election to be effective on ________, 201_ (a Business Day).




--------------------------------------------------------------------------------




This Interest Election Request and the election made herein comply with the
Agreement, including Section 2.06 of the Agreement.
NISOURCE FINANCE CORP.
By: ___________________
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT H


FORM OF PREPAYMENT NOTICE




PREPAYMENT NOTICE


Date: _______, ____
To: Barclays Bank PLC,
as Administrative Agent
1301 Sixth Avenue
New York, NY 10019
Attention: Sookie Siew
Facsimile: (917) 522-0569
Telephone: (212) 320-7205
Email: xraUSLoanOps5@barclays.com


Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of September 30, 2013 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time in accordance with its terms, the “Agreement”; the terms defined therein
being used herein as therein defined), between NiSource Finance Corp., a
Delaware corporation (the “Borrower”), NiSource Inc., as guarantor, the Lenders
party thereto, Barclays Bank PLC, as the Administrative Agent, and the other
parties thereto.
This Prepayment Notice is delivered to you pursuant to Section 2.11 of the
Agreement. The Borrower hereby gives notice of a prepayment of Loans as follows:
1.     Revolving Loans Swingline Loans
2.    (select Type(s) of Loans)
ABR Revolving Loans in the aggregate principal amount of $________.
Eurodollar Revolving Loans with an Interest Period ending ______, 201_ in the
aggregate principal amount of $________.
3.    On __________, 201_ (a Business Day).
This Prepayment Notice and prepayment contemplated hereby comply with the
Agreement, including Section 2.11 of the Agreement.
NISOURCE FINANCE CORP.
By: ___________________
Name:
Title:




--------------------------------------------------------------------------------




Schedule 2.01
(Second Amended and Restated Revolving Credit Agreement)


Names, Addresses, Allocation of Aggregate Commitment, and Applicable Percentages
of Banks


Bank Name
Domestic Lending Office
Eurodollar Lending Office
Commitment
Applicable
Percentage
 
 
 
 
 
Barclays Bank PLC


Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019


$144,500,000


7.225
%
 
 
 
 
 
Credit Suisse AG, Cayman Islands Branch
On file with the Administrative Agent
On file with the Administrative Agent


$144,500,000


7.225
%
 
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
On file with the Administrative Agent
On file with the Administrative Agent


$104,500,000


5.225
%
 
 
 
 
 
Citibank, N.A.
On file with the Administrative Agent
On file with the Administrative Agent


$104,500,000


5.225
%
 
 
 
 
 
JPMorgan Chase Bank, N.A.
On file with the Administrative Agent
On file with the Administrative Agent


$104,500,000


5.225
%
 
 
 
 
 
Bank of America, N.A.
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
The Bank of Nova Scotia
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
BNP Paribas
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
Goldman Sachs Bank USA
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
KeyBank National Association
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
Mizuho Bank, Ltd.
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
Morgan Stanley Bank, N.A.
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 





--------------------------------------------------------------------------------




Bank Name
Domestic Lending Office
Eurodollar Lending Office
Commitment
Applicable
Percentage
The Northern Trust Company
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
PNC Bank, National Association
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
Royal Bank of Canada
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
The Royal Bank of Scotland plc
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
U.S. Bank National Association
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
Wells Fargo Bank, National Association
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
CoBank, ACB
On file with the Administrative Agent
On file with the Administrative Agent


$83,750,000


4.1875
%
 
 
 
 
 
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
On file with the Administrative Agent
On file with the Administrative Agent


$45,000,000


2.25
%
 
 
 
 
 
The Bank of New York Mellon
On file with the Administrative Agent
On file with the Administrative Agent


$45,000,000


2.25
%
 
 
 
 
 
Fifth Third Bank
On file with the Administrative Agent
On file with the Administrative Agent


$45,000,000


2.25
%
 
 
 
 
 
The Huntington National Bank
On file with the Administrative Agent
On file with the Administrative Agent


$45,000,000


2.25
%
 
 
 
 
 
National Cooperative Services Corporation
On file with the Administrative Agent
On file with the Administrative Agent


$45,000,000


2.25
%
 
 
 
 
 
TOTAL
 
 


$2,000,000,000


100
%
 
 
 
 
 







Swingline Lender:




--------------------------------------------------------------------------------




Bank Name
Lending Office
Swingline Commitment*
 
 
 
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
$250,000,000



*Swingline Commitments expressed as totals for this Agreement. Swingline
Commitments are within, and not in addition to, the Swingline Lender’s
Commitment as a Lender.




--------------------------------------------------------------------------------




SCHEDULE 2.04


EXISTING LETTERS OF CREDIT




LETTER OF CREDIT NO.
ISSUER
APPLICANT
BENEFICIARY
OUTSTANDING BALANCE
SB-00116
Barclays
NiSource Inc.
Travelers Indemnity Company
1,550,000.00
SB-00246
Barclays
Nisource Finance Corp
LIBERTY MUTUAL INSURANCE COMPANY
165,000.00
SB-00399
Barclays
Nisource Finance Corp
ACE American Ins Co / ACE Property + Casualty Ins Co
9,973,024.00
SB-01868
Barclays
Nisource Finance Corp, on behalf of Northern Indiana Public Service Company
MIDCONTINENT INDEPENDENT SYSTEM OPERATOR, INC.
7,000,000.00
SB-01606
Barclays
Nisource Finance Corp
OHIO BUREAU OF WORKERS' COMPENSATION
250,000.00
SB-01624
Barclays
Nisource Finance Corp
Ace America Insurance Company
2,375,000.00
SB-01643
Barclays
Nisource Finance Corp
BALTIMORE COUNTY, MARYLAND
15,108.50
SB-01654
Barclays
Nisource Finance Corp
BALTIMORE COUNTY, MARYLAND
11,250.00







--------------------------------------------------------------------------------




SCHEDULE 6.01(e)


EXISTING AGREEMENTS


Receivables Purchase Agreements and Receivables Sales Agreement of (a) Columbia
Gas of Ohio Receivables Corporation, (b) Columbia Gas of Pennsylvania
Receivables Corporation, (c) NIPSCO Accounts Receivables Corporation and (d) any
renewal, modification, extension or replacement of the above, in each case, to
provide for receivables financings upon terms and conditions not materially more
restrictive on the Guarantor and its Subsidiaries, taken as a whole, than the
terms and conditions of such renewed, modified, extended or replaced facility.


